 

Exhibit 10.3(1)

EXECUTION VERSION

THIRD AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

OF

CITYCENTER HOLDINGS, LLC

 

 

 

 

 

 

 

 

 

 

Dated as of December 22, 2015

 

 

 

 

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

OF

CITYCENTER HOLDINGS, LLC

This Third Amended and Restated Limited Liability Company Agreement (this
“Agreement”) is made as of December 22, 2015 (the “Effective Date”), by and
between PROJECT CC, LLC, a Nevada limited liability company (“MGM”) and INFINITY
WORLD DEVELOPMENT CORP, a Nevada corporation (“IW”). MGM and IW are hereinafter
referred to individually as a “Member” and collectively as the “Members”.

RECITALS

A. WHEREAS, Mirage Resorts, Incorporated, a Nevada corporation (“Mirage
Resorts”) and Dubai World, a Dubai, United Arab Emirates government decree
entity (“Dubai World”) entered into that certain Limited Liability Company
Agreement of CityCenter Holdings, LLC dated as of August 21, 2007 (the “Original
LLC Agreement”);

B. WHEREAS, Mirage Resorts assigned all of its rights, title, interest and
obligations in and to the Original LLC Agreement to MGM pursuant to that certain
Assignment and Assumption Agreement dated as of November 14, 2007;

C. WHEREAS, Dubai World assigned all of its rights, title, interest and
obligations in and to the Original LLC Agreement to IW pursuant to that certain
Assignment and Assumption Agreement dated as of November 15, 2007;

D. WHEREAS, MGM and IW entered into that certain Amendment No. 1 to the Limited
Liability Company Agreement of CityCenter Holdings, LLC dated as of November 15,
2007;

E. WHEREAS, MGM and IW entered into that certain Amendment No. 2 to the Limited
Liability Company Agreement of CityCenter Holdings, LLC dated as of December 31,
2007;

F. WHEREAS, MGM and IW entered into that certain Amended and Restated Limited
Liability Company Agreement dated as of April 29, 2009 (the “Amended and
Restated Agreement”);

G. WHEREAS, MGM, MGM Parent, the Company and IW entered into that certain letter
agreement dated April 29, 2009 (the “Cash Proceeds Letter”);

H. WHEREAS, MGM and IW entered into that certain letter agreement dated as of
June 29, 2010 which amended the Amended and Restated Agreement (the “Letter
Agreement”);

I. WHEREAS, MGM and IW entered into that Amendment No. 1 to Amended and Restated
Limited Liability Company Agreement dated as of July 16, 2013 (“First
Amendment”);

J. WHEREAS, the Parties entered into that Second Amended and Restated Agreement
dated as of October 16, 2013, which amended and restated the Amended and
Restated Agreement, as amended by the Letter Agreement and the First Amendment
(the “Second Amended and Restated Agreement”);

J. WHEREAS, MGM, through one or more Affiliates, owned the Project Assets;

K. WHEREAS, MGM previously (i) contributed the Project Assets to CityCenter
Land, LLC, a Nevada limited liability company (“Project Owner”) and, thereafter,
(ii) contributed 100% of the membership interests in Project Owner to the
Company;

L. WHEREAS, the Members have formed the Company to own, directly or indirectly
through its Subsidiary, Project Owner, and to manage, design, plan, develop,
construct, operate, lease and sell the Project pursuant to the provisions of the
Delaware Limited Liability Company Act, 6 Del. C. § 18-101 et seq., as the same
may be amended from time to time (the “Act”); and

M. WHEREAS, the Parties desire to amend and restate the Second Amended and
Restated Agreement, in its entirety, in order to set out their agreement as to
the conduct of business and the affairs of the Company.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the mutual promises
set forth, the Parties agree as follows:

 

 

[Signature Page to LLC Agreement]

--------------------------------------------------------------------------------

 

ARTICLE 1

THE COMPANY

Section 1.1 Organization. Mirage Resorts and Dubai World formed and established
a limited liability company, called CityCenter Holdings, LLC (the “Company”),
under and pursuant to the provisions of the Act, and upon the terms and
conditions set forth in the Original LLC Agreement. On November 2, 2007, a
certificate of formation for the Company was filed.

Section 1.2 Name. The name of the Company is CityCenter Holdings, LLC, and all
business of the Company shall be conducted solely in such name or in such other
name or names as may be Approved by the Board of Directors.

Section 1.3 Place of Business. The principal office of the Company shall be
located at such place within the County as may be approved by the Managing
Member.

Section 1.4 Business of the Company. Subject to Section 1.10 hereof, the
business of the Company is to acquire and own the Project Assets and to design,
develop, construct, finance, own and operate the Project. In furtherance of its
business, the Company shall have and may exercise all the powers now or
hereafter conferred by the laws of the State of Delaware on limited liability
companies formed under the laws of that State, and may do any and all things
related or incidental to its business as fully as natural persons might or could
do under the laws of that State. Such power shall include, but shall not be
limited to, the creation, ownership and operation of one or more wholly owned
Subsidiaries for the purposes set forth in Section 1.10 hereof. The Company has
registered to do business in the State of Nevada.

Section 1.5 Purposes Limited. Except as otherwise provided in this Agreement,
the Company shall not engage in any other activity or business and none of the
Members shall have any authority to hold itself out as an agent of the other
Member in any other business or activity.

Section 1.6 No Payments of Individual Obligations. The Members shall use the
Company’s credit and assets solely for the benefit of the Company. Other than as
set forth in an Additional Agreement, no asset of the Company shall be
transferred or encumbered for or in payment of any individual obligation of a
Member.

Section 1.7 Statutory Compliance. The Company shall exist under and be governed
by, and this Agreement shall be construed and enforced in accordance with, the
laws of the State of Delaware, but excluding its conflict of law principles. The
Members shall make all filings and disclosures required by, and shall otherwise
comply with, all such laws. The Members shall execute, file and record in the
appropriate records any assumed or fictitious name certificate required by law
to be filed or recorded in connection with the formation of the Company and
shall execute, file and record such other documents and instruments as may be
necessary or appropriate with respect to the formation of, and conduct of
business by, the Company.

Section 1.8 Title to Property. All property, whether real or personal, tangible
or intangible, owned by the Company or its Subsidiaries shall be owned in the
name of the Company or its Subsidiaries, and no Member shall have any ownership
interest in such property in its individual name or right and each Member’s
interest in the Company shall be personal property for all purposes.

Section 1.9 Duration. The Company commenced on the date of its formation
pursuant to Section 1.1 hereof and shall continue until dissolved and liquidated
pursuant to law or any provision of this Agreement.

Section 1.10 Conduct of Business Through Single Purpose Entities. It is the
intention of the Members that the Company serve as a holding company and operate
its business, and own each of the Project Assets, through single purpose wholly
owned limited liability companies or other wholly owned entities (each, a
“Subsidiary” or, together, the “Subsidiaries”).

Section 1.11 Definitions. As used in this Agreement:

“Acceptance Notice” has the meaning set forth in Section 11.6(b) hereof.

“Act” has the meaning set forth in Recital L.

“actual knowledge” has the meaning set forth in Section 10.1 or Section 10.2
hereof, as applicable.

-2-

--------------------------------------------------------------------------------

 

“Actual Pre-Closing Residential Proceeds” means the amount set forth on Schedule
1.11 which is the actual amount of (A) cash proceeds received by MGM or its
Affiliates, excluding any cash proceeds returned or refunded, from the sale or a
contract to sell any residential units in the Project Components since the
inception of the Project to the Closing Date less (B) the Sales Expenses related
to such residential units.

“Additional Agreements” means the Development Management Agreement, the
Operations Management Agreements, and the Ancillary Agreements.

“Additional Capital Contribution” has the meaning set forth in Section 3.3(a)
hereof and includes Capital Contributions made pursuant to Section 3.3, Section
3.4 and Section 3.5(b) hereof.

“Adjusted Capital Account Balance” has the meaning set forth in Section 5.6(a)
hereof.

“Affiliate” means a Person which directly, or indirectly through one or more
intermediaries, controls, is controlled by or is under common control with the
Person specified; provided, however, that a Member, as such, shall not be deemed
to be an Affiliate of the other Member and the Company and its Subsidiaries
shall not be considered Affiliates of either Member. For the purpose of this
definition, “control” (including, with correlative meanings, the terms
“controls,” “controlling,” “controlled by” and “under common control with”), as
used with respect to any Person, means the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
such Person, whether through the ownership of voting securities, by contract or
otherwise.

“Agreement” has the meaning set forth in the Preamble.

“Alternate” has the meaning set forth in Section 9.1(c) hereof.

“Amended and Restated Agreement” has the meaning set forth in Recital F.

“Ancillary Agreement” means an agreement between MGM or its Affiliate and the
Company providing for a grant of a lease, easement, or permission to use or
occupy any real, personal or intellectual property, including, but not limited
to, such matters described in Exhibit B attached hereto.

“Annual Budget” means, at any time, the annual budget for the day-to-day
operations of a Project Component most recently Approved by the Board of
Directors in accordance with the terms of this Agreement.

“Appraisal Notice” has the meaning set forth in Section 13.4 hereof.

“Appraised Value” has the meaning set forth in Section 13.4 hereof.

“Approval” or “Approved” means, with the respect to the Board of Directors, the
approval by (i) a majority of all of the Representatives on the Board of
Directors entitled to vote on the matter, (ii) as long as MGM or its Affiliate
is a Member, at least one Representative designated by MGM, and (iii) as long as
IW or its Affiliate is a Member, at least one Representative designated by IW.

“Approved Counsel” means (i) Lionel Sawyer & Collins, (ii) Snell & Wilmer,
L.L.P., (iii) Brownstein Hyatt Farber Schreck, and (iv) any other attorney duly
licensed in the State of Nevada that has been Approved by the Board of Directors
or by all Members in writing.

“Bankruptcy Code” means Title 11 of the United States Code (and any successor
thereto), as amended from time to time.

“Base Profit Interest” has the meaning set forth in Section 3.5(b) hereof.

“Benchmarking Data” has the meaning set forth in Section 7.8(i) hereof.

“Bi-Weekly Performance Report” has the meaning set forth in Section 7.8(i)
hereof.

“Board of Directors” has the meaning set forth in Section 9.1(a) hereof.

“Business Day” means each day other than a Saturday, Sunday or any day observed
by the Federal, State of Nevada or local government in Las Vegas, Nevada as a
legal holiday.

-3-

--------------------------------------------------------------------------------

 

“Business Plan” means, collectively, each of the Component Business Plans and
the Project Business Plan, as each may be, from time to time, amended, modified
or supplemented in accordance with the terms and provisions of this Agreement.

“Capital Account” has the meaning set forth in Section 3.7(a) hereof.

“Capital Contribution” means an Initial Capital Contribution or Additional
Capital Contribution.

“Cash Proceeds Letter” has the meaning set forth in Recital G.

“Cash Purchase Procedure” has the meaning set forth in Section 4.2(a) hereof.

“Casino Opening Date” has the meaning set forth in Section 4.2(c)(i) hereof.

“Closing Date” means November 15, 2007.

“Code” means the Internal Revenue Code of 1986 (and any successor thereto), as
amended from time to time.

“Company” has the meaning set forth in Section 1.1 hereof.

“Company Accountants” means Deloitte & Touche, LLP.

“Company Minimum Gain” has the meaning as set forth in Regulations Sections
1.704-2(b)(2) and 1.704-2(d).

“Completion Date” has the meaning as set forth in the Amendment to Disbursement
Agreement, dated as of April 29, 2009, between the Company and Bank of America,
N.A.

“Component Business Plan” has the meaning ascribed to such term in Section
7.8(b) hereof, as such may be, from time to time, amended, modified or
supplemented in accordance with the terms and provisions of this Agreement.

“Conditional Transfer Price” means, with respect to the Units to be Transferred
pursuant to Section 4.2, Section 9.3(d) or Section 13.4 hereof, 100% of the
Appraised Value of such Units.

“Construction Budget” means, at any time, the budget for the acquisition,
development and construction of the entire Project prepared by, or on behalf of,
the Managing Member and Approved by the Board of Directors, setting forth in
detail, by category and line item, all Development Costs and all pre-opening
costs, as such budget shall be amended from time to time in accordance with this
Agreement. The Construction Budget shall allocate and separate all Development
Costs among the various Project Components so that the Construction Budget sets
forth a maximum amount of Development Costs for each Project Component and the
sum of the aggregate budgeted Development Costs for each Project Component will
equal the aggregate amount of the Construction Budget. The Construction Budget
was Approved by the Board of Directors on or about March 5, 2009 and is attached
hereto as Exhibit I. All future Construction Budgets, including any amendments,
modifications and/or supplements thereof and thereto, will be in the same form
as the Construction Budget.

“Construction Completion Guaranty” means that certain Amended and Restated
Sponsor Completion Guarantee (MGM Parent) dated as of April 29, 2009, executed
by MGM Parent in favor of the Company and the other Persons named therein, as
amended by the Second Amended and Restated Sponsor Completion Guarantee dated as
of January 11, 2011 and by the Third Amended and Restated Sponsor Completion
Guarantee dated as of October 16, 2013 and further amended and terminated by the
Amendment and Termination and Release of MGM Resorts Completion Guarantee dated
as of June 10, 2015.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Contribution Agreements” means each of the Contribution Agreements dated as of
October 16, 2013 by and between the Company and IW and MGM, respectively.

“County” means Clark County, Nevada.

-4-

--------------------------------------------------------------------------------

 

“CPI” means the Consumer Price Index for All Urban Consumers published by the
Bureau of Labor Statistics of the United States Department of Labor, Los
Angeles-Anaheim-Riverside, All Items (1982-84 = 100), or any successor index
thereto, as such successor index may be appropriately adjusted to establish
substantial equivalence with the CPI, or if the CPI ceases to be published and
there is no successor thereto, such other index as shall be Approved by the
Board of Directors.

“Credit Facility” means that certain Third Amended and Restated Credit Agreement
dated as of October 16, 2013 by and among the Company, Bank of America, N.A., as
Administrative Agent, Bank of America, N.A. as an L/C Issuer, and certain other
lenders, as the same may be further amended or modified following October 16,
2013.

“Damages” means any loss, cost, liability, claim, damage, expense (including
reasonable attorneys’ fees), demand and cause of action of any nature
whatsoever, whether or not involving a third party claim and without taking into
account any related insurance payments.

“Deemed Satisfaction of DW Obligations” has the meaning set forth in Section
15.24 hereof.

“Deemed Satisfaction of MR Obligations” has the meaning set forth in Section
15.25 hereof.

“Default Interest Rate” means the Prime Rate plus five percent (5%).

“Defaulting Member” has the meaning set forth in Section 13.1 hereof.

“Delinquent Member” has the meaning set forth in Section 3.5 hereof.

“Depreciation” shall mean, for each Fiscal Year or other period, an amount equal
to the depreciation, amortization, or other cost recovery deduction allowable
with respect to an asset for such Fiscal Year or other period for U.S. federal
income tax purposes, except that if the Gross Asset Value of an asset differs
from its adjusted basis for federal income tax purposes at the beginning of such
Fiscal Year or other period, Depreciation shall be an amount which bears the
same ratio to such beginning Gross Asset Value as the federal income tax
depreciation, amortization, or other cost recovery deduction for such Fiscal
Year or other period bears to such beginning adjusted tax basis.

“Development Costs” means, without duplication, all of the following fees, costs
and expenses incurred or to be paid in connection with the Project: (i) all hard
construction costs to construct and complete the entire Project in accordance
with the Plans, (ii) whether incurred before or after completion of any
particular Project Component, any costs of fit out of such Project Component
(which shall include, without limitation, any free rent, tenant improvements or
other tenant concessions), (iii) soft costs directly related to the construction
of the Project (such as architect’s fees), incurred since inception of the
Project, (iv) other soft costs not directly related to hard construction costs
of the Project (such as real estate taxes and insurance premiums), in each case,
whether paid or unpaid, and (v) all fees, costs and expenses incurred to acquire
the Project Assets (excluding the initial Capital Contribution of Dubai World
pursuant to the Original LLC Agreement).

“Development Management Agreement” means that certain Development Management
Agreement for CityCenter by and among MGM, MGM Parent and the Company dated
November 15, 2007, as amended.

“Development Manager” has the meaning ascribed to it in the Development
Management Agreement.

“Disposing Member” has the meaning set forth in Section 11.6(a) hereof.

“Disposition Notice” has the meaning set forth in Section 11.6(a) hereof.

“Distributable Cash” has the meaning set forth in Section 6.3 hereof.

“Dubai World” has the meaning set forth in Recital A.

“DW L/C” means, collectively, (a) that certain letter of credit dated as of
April 29, 2009 posted by Dubai World and issued by Emirates Bank, NBD in favor
of the Company in the amount of $408.455 million and (b) the sum of 85.545
million deposited by Dubai World with the lender under the Prior Construction
Facility on April 29, 2009.

“Dubai World Restricted Affiliates” has the meaning set forth in Section
15.21(b) hereof.

-5-

--------------------------------------------------------------------------------

 

“Effective Date” has the meaning set forth in the Preamble.

“Escalation” has the meaning set forth in Section 9.3(c) hereof.

“Event of Bankruptcy” has the meaning set forth in Section 13.1 hereof.

“Event of Default” has the meaning set forth in Section 13.1 hereof.

“Financing” means debt financing, which may be unsecured or collateralized by
one or more Liens on the Project Assets or any portion thereof (including
purchase money financing collateralized by furniture, furnishings, fixtures,
machinery or equipment), to be obtained by the Company from one or more
commercial banks or other lenders (including vendors or the Members) for the
purpose of funding the Project.

“Financing Documents” means all agreements between the Company and any
applicable lender evidencing any Financing.

“First Amendment” has the meaning set forth in Recital I.

“Fiscal Year” has the meaning set forth in Section 7.5 hereof.

“Gaming” means to deal, operate, carry on, conduct, maintain or expose for play
any game as defined in applicable Gaming Laws, or to operate an inter-casino
linked system.

“Gaming Approvals” means with respect to any action by a particular Person, any
consent, finding of suitability, license, approval or other authorization
required for such action by such Person from a Gaming Authority or under Gaming
Laws.

“Gaming Authority” means those national, state, local and other governmental,
regulatory and administrative authorities, agencies, boards and officials
responsible for or regulating gaming or gaming activities in any jurisdiction
and, within the State of Nevada, specifically, the Nevada Gaming Commission, the
Nevada State Gaming Control Board, and the Clark County Liquor and Gaming
Licensing Board.

“Gaming Components” means all Project Components in which Gaming will take
place.

“Gaming Laws” means those laws pursuant to which any Gaming Authority possesses
regulatory, licensing or permit authority over gaming within any jurisdiction
and, within the State of Nevada, specifically, the Nevada Gaming Control Act, as
codified in NRS Chapters 462 – 466, and the regulations of the Nevada Gaming
Commission promulgated thereunder, and the Clark County Code.

“Gross Asset Value” has the meaning set forth in Section 3.9(a) hereof.

“Hotel Assets” means, collectively, the following Project Components: (i) the
CityCenter Resort and Casino; (ii) the Mandarin Oriental Hotel/Residences; (iii)
the Vdara Condo/Hotel Tower; and (iv) assets related to (i), (ii) and (iii).

“Impasse” has the meaning set forth in Section 9.3(c) hereof.

“Impasse Election Date” has the meaning set forth in Section 9.3(d) hereof.

“Impasse Trigger Date” has the meaning set forth in Section 9.3(d) hereof.

“Indemnified Party” and “Indemnified Parties” have the meaning set forth in
Section 2.5(a) hereof.

“Indemnifying Party” has the meaning set forth in Section 2.5(c) hereof.

“Individual Adjusted Profit Interest Addition” has the meaning set forth in
Section 3.5(b) hereof.

“Individual Adjusted Profit Interest Subtraction” has the meaning set forth in
Section 3.5(b) hereof.

“Individual Base Profit Interest Addition” has the meaning set forth in Section
3.5(b) hereof.

“Individual Base Profit Interest Subtraction” has the meaning set forth in
Section 3.5(b) hereof.

-6-

--------------------------------------------------------------------------------

 

“Initial Capital Contribution” has the meaning set forth in Section 3.2 hereof.

“Interest” means, with respect to a Member, the percentage ownership interest in
the Company represented by the Units owned by such Member.

“IW” has the meaning set forth in the Preamble.

“IW Default Contributions” means any Additional Capital Contributions made by IW
pursuant to Section 3.5(b).

“IW Gaming Approval” has the meaning set forth in Section 4.2(b) hereof.

“IW Indemnitees” has the meaning set forth in Section 13.3(a) hereof.

“IW Special Representative” has the meaning set forth in Section 9.5.

“IW Tax Liability” has the meaning set forth in Section 4.7(a) hereof.

“Lease Agreements” has the meaning set forth in Section 4.2(b) hereof.

“Lending Member” has the meaning set forth in Section 3.5(a) hereof.

“Letter Agreement” has the meaning set forth in Recital H.

“Letters of Credit” means, collectively, the DW L/C and the MGM L/C.

“License Breach” has the meaning set forth in Section 13.1(d) hereof.

“Lien” or “Liens” means any mortgage, pledge, security interest, encumbrance,
lien or charge of any kind (including, without limitation, any conditional sale
or other title retention agreement or lease in the nature thereof).

“Major Contract” means any contract under which the Company or any Subsidiary
would be required to make payments or incur liabilities in excess of $20
million.

“Major Decision” has the meaning set forth in Section 9.3(a) hereof.

“Major Lease” means any lease agreement under which the Company or any
Subsidiary would be required to make payments, receive payments, or incur
liabilities, in each case, in excess of $20 million.

“Managing Member” means MGM or its permitted successor as Managing Member in
accordance with Section 9.4.

“Material Competitors” means, collectively, the entities identified in Exhibit H
attached hereto.

“Member” and “Members” has the meaning set forth in the Preamble.

“Member Loan” has the meaning set forth in Section 3.5(a)(i) hereof.

“Member Nonrecourse Debt” has the meaning set forth in Regulations Section
1.704-2(b)(4).

“Member Nonrecourse Debt Minimum Gain” means an amount, with respect to each
Member Nonrecourse Debt, equal to the Company Minimum Gain that would result if
such Member Nonrecourse Debt were treated as a nonrecourse liability, determined
in accordance with Regulations Section 1.704-2(i)(3).

“Member Nonrecourse Deductions” has the meaning set forth in Regulations
Sections 1.704-2(i)(1) and 1.704-2(i)(2).

“MGM” has the meaning set forth in the Preamble.

“MGM Additional Contribution” has the meaning set forth in Section 4.7(a)
hereof.

-7-

--------------------------------------------------------------------------------

 

“MGM Default Contributions” means any Additional Capital Contributions made by
MGM pursuant to Section 3.5(b).

“MGM Indemnitees” has the meaning set forth in Section 13.3(b) hereof.

“MGM L/C” means that certain letter of credit dated as of April 29, 2009 posted
by MGM Parent and issued by Bank of America, N.A., in favor of the Company in
the amount of $224 million.

“MGM Parent” means MGM Resorts International, a Delaware corporation f/k/a MGM
MIRAGE.

“MGM Parent Restricted Affiliates” has the meaning set forth in Section 15.21(a)
hereof.

“Mirage Resorts” has the meaning set forth in Recital A.

“Net Residential Proceeds” means the actual amount of (A) cash proceeds received
by the Company or its Affiliates from the sale of any residential units in the
Project Components less (B) the Sales Expenses related to such residential
units.

“Non-Defaulting Member” means a Member who is not a Defaulting Member.

“Non-Delinquent Member” has the meaning set forth in Section 3.5 hereof.

“Non-Disposing Member” has the meaning set forth in Section 11.6(b) hereof.

“Non-Recourse Liability” has the meaning set forth in Regulations Section
1.752-1(a)(2).

“Offer Notice” has the meaning set forth in Section 11.6(b) hereof.

“Offer Period” has the meaning set forth in Section 11.6(b) hereof.

“Offered Units” has the meaning set forth in Section 11.6(a) hereof.

“Operations Management Agreements” means, collectively, those certain
agreements, as amended, listed on Exhibit D attached hereto.

“Operations Manager” has the meaning ascribed to it in the Operations Management
Agreements.

“Original LLC Agreement” has the meaning set forth in Recital A.

“Party” or “Parties” means MGM, IW, individually or collectively, as
appropriate, and their respective successors and assigns.

“Passive Member” has the meaning set forth in Section 11.4(b)(i) hereof.

“People Mover” has the meaning set forth in Section 4.6 hereof.

“Permitted Transfer” has the meaning set forth in Section 11.2 hereof.

“Permitted Transferee” means, (i) in the case of MGM: any Person, one hundred
percent (100%) of the voting stock or beneficial ownership of which is owned
directly or indirectly, including through subsidiaries, by MGM Parent, and (ii)
in the case of IW: any Person, one hundred percent (100%) of the voting stock or
beneficial ownership of which is owned directly or indirectly, including through
subsidiaries, by Dubai World.

“Person” means any natural person, corporation, limited liability company, firm,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, governmental or quasi-governmental entity or other
entity of similar nature.

“Plans” means, at any time, the plans and specifications for the construction of
the Project, together with all additions, modifications, supplements, addenda,
and change orders thereto and thereof, in each event Approved by the Board of
Directors in accordance with Section 7.8 and Section 9.3 hereof.

-8-

--------------------------------------------------------------------------------

 

“Prime Rate” means the “U.S. prime rate” published in the “Money Rates” or
equivalent section of the Western Edition of The Wall Street Journal, provided
that if a “prime rate” range is published by The Wall Street Journal, then the
highest rate of that range will be used, or if The Wall Street Journal ceases
publishing a prime rate or a prime rate range, then the Managing Member will
select a prime rate, a prime rate range or another substitute interest rate
index that is based upon comparable information.

“Prior Construction Facility” means the Credit Agreement dated October 3, 2008
by and among the Company, Bank of America, N.A. as Administrative Agent,
Disbursement Agent, and Swing Line Lender, and certain other lenders, as amended
pursuant to Amendment No. 1 to the Credit Agreement dated December 31, 2008, and
Amendment No. 2 and Waiver to Credit Agreement dated as of April 29, 2009.

“Profit” and “Loss” shall mean for each Fiscal Year or other period, the taxable
income or tax loss of the Company for federal income tax purposes for such
Fiscal Year, determined in accordance with Code Section 703(a) (for this
purpose, all items of income, gain, loss or deduction required to be separately
stated pursuant to Code Section 703(a)(1) shall be included in taxable income or
tax loss), with the following adjustments:

(i) Any income of the Company that is exempt from federal income tax and not
otherwise taken into account in computing Profits and Losses hereunder shall be
added to such taxable income or tax loss;

(ii) Any expenditures of the Company described in Code Section 705(a)(2)(B), or
treated as Code Section 705(a)(2)(B) expenditures pursuant to Regulations
Section 1.704-1(b)(2)(iv)(i) and not otherwise taken into account in computing
Profits and Losses hereunder shall be subtracted from such taxable income or tax
loss;

(iii) In the event the Gross Asset Value of any Company asset is adjusted
pursuant to the provisions of this Agreement, the amount of such adjustment
shall be taken into account as gain or loss from the disposition of such asset
for purposes of computing Profits and Losses;

(iv) Gain or loss resulting from any disposition of property with respect to
which gain or loss is recognized for federal income tax purposes shall be
computed with reference to the Gross Asset Value of the property disposed of,
notwithstanding that the adjusted tax basis of such property differs from its
Gross Asset Value;

(v) In lieu of the depreciation, amortization and other cost recovery deductions
taken into account in computing such taxable income or tax loss, there shall be
taken into account Depreciation for such Fiscal Year;

(vi) To the extent an adjustment to the adjusted tax basis of any Company asset
pursuant to Code Section 734(b) is required pursuant to Regulations Section
1.704-1(b)(2)(iv)(m)(4) to be taken into account in determining Capital Accounts
as a result of a distribution other than in liquidation of a Member’s Interest,
the amount of such adjustment shall be treated as an item of gain (if the
adjustment increases the basis of the asset) or loss (if the adjustment
decreases the basis of the asset) from the disposition of the asset and shall be
taken into account for purposes of computing Profits and Losses; and

(vii) Notwithstanding any other provisions of the foregoing provisions of this
definition, any items which are specially allocated to a Member hereunder shall
not be taken into account in computing Profits and Losses.

“Profit Interest” has the meaning set forth in Section 3.5(b) hereof.

“Project” means the development known as CityCenter located in the County which
consists of the Project Components and the Project Assets, together with such
acquisitions, dispositions, construction and development of the CityCenter
development as the Company may engage in from time to time as approved in
accordance with this Agreement.

“Project Assets” means all real, personal and intangible property related to or
used in connection with any business, operation, enterprise or development that
is the Project, but excluding all real, personal and intangible property related
to or used in connection with any business, operation, enterprise or development
that is not the Project. A description of a portion of the property comprising
the Project Assets is set forth in Exhibit C attached hereto.

“Project Business Plan” has the meaning ascribed to such term in Section 7.8(a)
hereof, as such Project Business Plan may be, from time to time, amended,
modified or supplemented in accordance with the terms and provisions of this
Agreement.

“Project Components” means the elements of the Project generally described on
Exhibit A attached hereto.

-9-

--------------------------------------------------------------------------------

 

“Project Owner” has the meaning set forth in Recital K.

“Regulations” means the Treasury Regulations promulgated under the Code.

“Regulatory Allocations” has the meaning set forth in Section 5.5 hereof.

“Representatives” has the meaning set forth in Section 9.1(b) hereof.

“Sales Expenses” with respect to any residential units within the Project
Components, means the sales commissions and marketing expenses related to the
sale of such residential units.

“Securities Laws” has the meaning set forth in Section 10.1(j).

“Selling Member” has the meaning set forth in Section 11.8(a) hereof.

“Subsidiary” has the meaning set forth in Section 1.10 hereof.

“Tag-Along Notice” has the meaning set forth in Section 11.8(b) hereof.

“Tagging Member” has the meaning set forth in Section 11.8(b) hereof.

“Tax Matters Partner” has the meaning set forth in Section 7.4 hereof.

“Transfer” means, with respect to a Unit, to directly or indirectly sell,
assign, transfer, give, donate, pledge, hypothecate, deposit, alienate,
bequeath, devise or otherwise dispose of or encumber such Unit. Notwithstanding
the foregoing definition of Transfer, the following are not considered
Transfers:

(a) the transfer of interests (in one or more transactions) of an entity that
owns, directly or indirectly, any Units if: (A) the value of the Units held,
directly or indirectly, by such entity does not exceed 50% of the fair market
value of the total assets of such entity; and (B) the transferor continues to
consolidate with the entity for financial reporting purposes; and

(b) an offering of securities by, or a change of control of, MGM Parent.

“Transfer Breach” has the meaning set forth in Section 13.1(a) hereof.

“Transferee” means a Person to whom a Transfer is made.

“True Proceeds” has the meaning set forth in Section 4.7(a) hereof.

“Unreturned Default Contributions” means (i) as to IW, the IW Default
Contributions less the aggregate amount of distributions made to IW pursuant to
Section 6.4(a) hereof and (ii) as to MGM, the MGM Default Contributions less the
aggregate amount of distributions made to MGM pursuant to Section 6.4(a) hereof.

“Unauthorized Action” has the meaning set forth in Section 9.1(a) hereof.

“Unit” has the meaning set forth in Section 3.1 hereof.

“Unreturned Investment” for a Member at any given time means the aggregate
amount of such Member’s Capital Contribution made up to that time less the
aggregate amount of distributions made to such Member by the Company up to that
time.

ARTICLE 2

THE MEMBERS

Section 2.1 Identification. MGM and IW shall be the Members of the Company. No
other Person may become a Member except pursuant to a Transfer specifically
permitted under and effected in compliance with this Agreement.

-10-

--------------------------------------------------------------------------------

 

Section 2.2 Services of Members. During the existence of the Company and, unless
otherwise provided in an Additional Agreement, the Members shall be required to
devote only such time and effort to Company business as may be necessary to
promote adequately the interests of the Company and the mutual interests of the
Members, it being specifically understood and agreed that the Members shall not
be required to devote full time to Company business, and each Member agrees and
acknowledges that each Member and its Affiliates currently do, and at any time
and from time to time may, engage in and possess interests in other business or
operations of every type and description, independently or with others,
including, but not limited to, such business or operations that relate to or
compete with the Project; and (i) neither the Company nor the other Member shall
by virtue of this Agreement have any right, title or interest in or to such
independent ventures or to the income or profits derived therefrom and (ii)
nothing in this Agreement or any Additional Agreements shall be deemed to limit,
restrict, prohibit, or otherwise abridge each Member’s rights or ability to
engage in or possess such interests.

Section 2.3 Reimbursement and Fees. Unless expressly provided for in this
Agreement, approved by each of the Members, or provided for in an Additional
Agreement, neither of the Members nor any Affiliate thereof shall be paid any
compensation for its management services to the Company provided pursuant to the
terms hereof or be reimbursed for out of pocket, overhead or general
administrative expenses.

Section 2.4 Transactions with Affiliates. The Company shall be entitled to
employ or retain, or enter into a transaction or contract with a Member or an
officer, employee or Affiliate of any Member only after the Board of Directors
has Approved such transaction or contract. Other than with respect to fees or
other payment provided for, contemplated, or permitted in an Additional
Agreement, the compensation and other terms and conditions of any such
arrangement with any Member or any officer, employee or Affiliate of any Member
shall be no less favorable to the Company than those that could reasonably be
obtained at the time from an unrelated party providing comparable goods or
services. Except for and subject to the terms of an Additional Agreement, it is
expressly understood and agreed that the Company shall not enter into any
contracts with an Affiliate of any Member other than at such Affiliate’s cost.

Section 2.5 Liability of the Members; Indemnification.

(a) Except as otherwise may be required by applicable law, neither Member nor
any officer, director, employee, agent or Affiliate of a Member nor any other
Person that serves at the request of the Members on behalf of the Company
including any Representative and the IW Special Representative (each, an
“Indemnified Party” and collectively, the “Indemnified Parties”) shall be liable
for Damages or otherwise to the Company or the other Member for any act or
omission performed or omitted by it within the scope of the authority granted to
it by this Agreement so long as such act or omission shall not constitute bad
faith or willful misconduct with respect to such acts or omissions.

(b) To the fullest extent permitted by law, the Indemnified Parties shall be
defended, indemnified and held harmless by the Company from and against any and
all Damages, arising out of or incidental to any act performed or omitted to be
performed by any one or more of the Indemnified Parties (including, without
limitation, to the extent permitted by law, actions or omissions constituting
gross negligence) in connection with the business of the Company; provided,
however, that such act did not constitute fraud or willful misconduct on behalf
of such Indemnified Party; and provided further, however, that any obligation to
an Indemnified Party under this Section 2.5 shall be paid first from insurance
proceeds under policies maintained by the Company or from third party
indemnities or guarantees, and to the extent such obligation remains unpaid, it
shall be paid solely out of and to the extent of the assets of the Company and
shall not be a personal obligation of any Member. To the extent that any
Indemnified Party has, at law or in equity, duties (including, without
limitation, fiduciary duties) to the Company, any Member or other Person bound
by the terms of this Agreement, such Indemnified Party acting in accordance with
this Agreement shall not be liable to the Company, any Member, or any such other
Person for its reliance on (i) the advice of accountants or legal counsel for
the Company, or (ii) the provisions of this Agreement. The provisions of this
Agreement, to the extent that they restrict the duties of an Indemnified Party
otherwise existing at law or in equity, are agreed by the Parties to replace or
modify such other duties to the greatest extent permitted under applicable Law.

(c) The Company and each Member (if not the Indemnifying Party) shall be
indemnified, defended and held harmless by the other Member (the “Indemnifying
Party”) from and against any and all Damages arising out of or incidental to (i)
any act performed by the Indemnifying Party (including acts performed as the
Member) or its authorized representatives, officers, employees, directors,
shareholders, partners and members that is not performed within the scope of
authority conferred upon the Indemnifying Party or the applicable Person under
this Agreement, (ii) the fraud or willful misconduct of the Indemnifying Party
or its authorized representatives, officers, employees, directors, shareholders,
partners and members or (iii) the breach by the Company of any of its
representations or warranties made under any joint venture, purchase, loan or
other agreement entered into in connection with the acquisition of Project
Assets, which breach was solely the result of written information or matters
pertaining to the Indemnifying Party provided or confirmed by such Indemnifying
Party; provided. however, that the cumulative indemnification obligation of a
Member under this Section 2.5 shall in no event exceed the amount of the
Unreturned Investment of the other Member at the time of such indemnification.

-11-

--------------------------------------------------------------------------------

 

(d) To the fullest extent permitted by law, expenses incurred by an Indemnified
Party in defending a civil or criminal action, suit or proceeding arising out of
or in connection with this Agreement or the Company's business or affairs shall
be paid by the Company in advance of the final disposition of such action, suit
or proceeding upon receipt of an undertaking by or on behalf of the Indemnified
Party to repay such amount plus interest at the Prime Rate if it is ultimately
determined that the Indemnified Party was not entitled to be indemnified by the
Company in connection with such action.

(e) The Company may purchase, at its expense, insurance to insure any
Indemnified Party against liability for any breach or alleged breach of its
fiduciary responsibilities or any act for which an Indemnified Party may receive
indemnification hereunder.

(f) Any and all indemnity obligations of each Party shall survive any
termination of this Agreement or of the Company.

ARTICLE 3

CAPITAL CONTRIBUTIONS; LOANS; CAPITAL ACCOUNTS

Section 3.1 Issuance of Units. The Company has issued one hundred (100)
membership units (each a “Unit” and collectively, the “Units”). Each of the
Members owns fifty (50) Units. Additional Capital Contributions may be made and,
if necessary, additional Units may be issued, in accordance with terms and
conditions approved by the Members. Issuance of additional Units pursuant to
this Agreement does not constitute an amendment of this Agreement. Exhibit E
attached hereto will be revised from time to time to reflect the Units issued
from time to time to the Members. Units shall represent the Interest (including
ownership and voting interest), but not necessarily the Profit Interest, of each
Member.

Section 3.2 Initial Capital Contributions. Each Member or its
predecessor-in-interest made Capital Contributions to the Company (“Initial
Capital Contribution”) as set forth on Schedule 3.2.

Section 3.3 Additional Capital Contributions. In the event that one or both of
the Members is required to contribute additional capital or lend any funds to
the Company as expressly provided in this Agreement or the Board of Directors
Approves any such additional capital contribution (each, an “Additional Capital
Contribution”), except as otherwise expressly provided in this Agreement, the
amounts to be contributed shall be payable by the Members in proportion to their
respective Profit Interests or as otherwise expressly provided in this
Agreement; provided, however, that prior to the Effective Date but after March
26, 2009, MGM contributed $270 million to the Company as an Additional Capital
Contribution (with a corresponding increase to MGM’s Capital Account) and not as
a Member Loan. The Members shall not be required to contribute additional
capital or lend any funds to the Company except as expressly provided in this
Agreement.

Section 3.4 Letters of Credit.

(a) Pursuant to the Prior Construction Facility, concurrently with $1.8 billion
being funded pursuant to the Prior Construction Facility, (1) MGM delivered or
caused to be delivered the MGM L/C and (2) IW delivered or caused to be
delivered the DW L/C. The Company was entitled to draw on the Letters of Credit
without any further action from the Board of Directors as provided in the Prior
Construction Facility. Each drawdown on a Letter of Credit by the Company has
been treated as an Additional Capital Contribution with a corresponding increase
to the Capital Account of the Member whose Letter of Credit was drawn. Draws on
the Letters of Credit were made in the following order:

(i) the first $135 million from the DW L/C;

(ii) the next $224 million from the MGM L/C; and

(iii) the next $359 million from the DW L/C.

(b) Concurrently with the execution and delivery of the Credit Facility, each of
IW and MGM executed and delivered their respective Contribution Agreements. The
contribution by each Member pursuant to each Contribution Agreement has been
treated as an Additional Capital Contribution with a corresponding increase to
the Capital Account of the Member who executed and delivered the Contribution
Agreement.

-12-

--------------------------------------------------------------------------------

 

Section 3.5 Failure to Make a Capital Contribution. If a Member fails to make
any required Capital Contribution as set forth herein from and after the
Effective Date (the “Delinquent Member”), then such Delinquent Member shall be
subject to the provisions of Article 13. In addition, the Member that did not
fail to make any required Capital Contribution as set forth herein (the
“Non-Delinquent Member”) may exercise, on notice to the Delinquent Member, one
of the following remedies:

(a) the Non-Delinquent Member (the “Lending Member”) may advance the portion of
the Delinquent Member’s Capital Contribution that is in default, with the
following results:

(i) The sum advanced shall constitute a loan from the Lending Member to the
Delinquent Member (each, a “Member Loan”) and a Capital Contribution of that sum
to the Company by the Delinquent Member and shall be treated as such by the
Parties for U.S. federal, state and local income tax purposes;

(ii) The unpaid principal balance of the Member Loan and all accrued unpaid
interest shall be due and payable on the tenth day after written demand by the
Lending Member to the Delinquent Member;

(iii) The unpaid balance of the Member Loan shall bear interest at the Default
Interest Rate, compounded monthly, from the day that the advance is deemed made
until the date that the Member Loan, together with all accrued interest, is
repaid to the Lending Member;

(iv) All amounts distributable by the Company to the Delinquent Member shall (A)
be paid to the Lending Member until the Member Loan and all accrued interest
have been paid in full; (B) constitute a distribution to the Delinquent Member
followed by a repayment of the Member Loan and accrued interest from the
Delinquent Member to the Lending Member; and (C) be treated as such by the
Parties for U.S. federal, state and local income tax purposes;

(v) In addition to the other rights and remedies granted to it under this
Agreement, the Lending Member has the right to take any action available at law
or in equity, at the cost and expense of the Delinquent Member, to obtain
payment from the Delinquent Member of the unpaid balance of the Member Loan and
all accrued and unpaid interest; and

(vi) The Delinquent Member grants to the Company, and to each Lending Member
with respect to any Member Loans made to that Delinquent Member, as security,
equally and ratably for the payment of all Capital Contributions that the
Delinquent Member has agreed to make and the payment of all Member Loans and
interest accrued made by Lending Members to that Delinquent Member, a security
interest in its assets under the Uniform Commercial Code of the State of Nevada.
On any default in the payment of a required Capital Contribution or in the
payment of a Member Loan to a Lending Member or interest accrued, the Company or
the Lending Member, as applicable, is entitled to all the rights and remedies of
a secured party under the Uniform Commercial Code of the State of Nevada with
respect to the security interest granted. Each Delinquent Member hereby
authorizes the Company and each Lending Member, as applicable, to prepare and
file financing statements and other instruments that the Managing Member or the
Lending Member, as applicable, may deem necessary to effectuate and carry out
the preceding provisions of this Section 3.5(a).

(b) the Non-Delinquent Member may contribute the portion of the Delinquent
Member’s Capital Contribution that is in default, with the following results:
Immediately following the contribution by the Non-Delinquent Member of a portion
or all of the Delinquent Member’s Capital Contribution, the Profit Interest of
the Non-Delinquent Member in the Company shall be increased and the Profit
Interest of the Delinquent Member in the Company shall be decreased, with the
result that such change in Profit Interest shall be permanent, and the
Delinquent Member shall not have the option, other than pursuant to this Section
3.5(b), to restore its initial Profit Interest by making a curative Capital
Contribution at a later time. The resulting Profit Interest of the
Non-Delinquent Member shall be the number of percentage points (rounded to the
nearest one hundredth of a percentage point) determined in accordance with the
following formula: (A) determine the Profit Interest of the Non-Delinquent
Member immediately prior to the corresponding Additional Capital Contribution
and (B) add the Individual Base Profit Interest Addition corresponding to such
Member with respect to such Additional Capital Contribution and (C) add the
Individual Adjusted Profit Interest Addition corresponding to such Member with
respect to such Additional Capital Contribution. The resulting Profit Interest
of the Delinquent Member shall be the number of percentage points (rounded to
the nearest one hundredth of a percentage point) determined in accordance with
the following formula: (A) determine the Profit Interest of such Delinquent
Member immediately prior to the corresponding Additional Capital Contribution,
(B) subtract the Individual Base Profit Interest Subtraction corresponding to
such Member with respect to such Additional Capital Contribution and (C)
subtract the Individual Adjusted Profit Interest Subtraction corresponding to
such Member with respect to such Additional Capital Contribution. The “Profit
Interest” of each of MGM and IW as of the Effective Date is 50%. The Company
shall not issue Units to any Member solely to reflect any increase in any
Member’s Profit Interest, and a Member’s Interest shall not be deemed to
increase or decrease solely as a result of an increase or decrease in the
Member’s Profit Interest.

-13-

--------------------------------------------------------------------------------

 

For the purposes of this Section 3.5(b), (1) “Base Profit Interest” shall mean,
with respect to a Member, the percentage equivalent of a fraction, the numerator
of which shall be the aggregate Capital Contributions made to the Company by
such Member pursuant to this Agreement, and the denominator of which shall be
the aggregate Capital Contributions made to the Company by all the Members
pursuant to this Agreement, (2) “Individual Adjusted Profit Interest Addition”
shall mean the product of (i) 0.5 and (ii) the difference between (A) the Base
Profit Interest of such Member immediately after the corresponding Additional
Capital Contribution and (B) the Base Profit Interest of such Member immediately
prior to such Additional Capital Contribution, (3) “Individual Base Profit
Interest Addition” shall mean the difference between (A) the Base Profit
Interest of such Member immediately after such Additional Capital Contribution
and (B) the Base Profit Interest of such Member immediately prior to such
Additional Capital Contribution, (4) “Individual Adjusted Profit Interest
Subtraction” shall mean the product of (i) 0.5 and (ii) the difference between
(A) the Base Profit Interest of such Member immediately prior to such Additional
Capital Contribution and (B) the Base Profit Interest of such Member immediately
after such Additional Capital Contribution, and (5) “Individual Base Profit
Interest Subtraction” shall mean the difference between (A) the Base Profit
Interest of such Member immediately prior to such Additional Capital
Contribution and (B) the Base Profit Interest of such Member immediately after
such Additional Capital Contribution.

By way of illustration, assume that (A) the Base Profit Interest and the Profit
Interest of each Member is fifty percent (50%), in each case, immediately prior
to a Additional Capital Contribution; (B) each of the Parties have made a prior
Capital Contribution of $3,000,000,000; (C) the Members approve an Additional
Capital Contribution pursuant to Section 3.3 hereof in the amount of
$500,000,000, and (D) IW contributes only $150,000,000 (versus $250,000,000). If
MGM contributes the $100,000,000 shortfall by IW in addition to its own
$250,000,000 pro rata share of the Capital Contribution, the resulting Profit
Interest of MGM following such contribution would be 52.31%, determined as
follows:

Base Profit Interest of MGM after the Additional Capital Contribution:

[$3,000,000,000 plus $350,000,000] divided by [$6,500,000,000] = 51.54%

Base Profit Interest of MGM prior to the Additional Capital Contribution: 50%

Individual Adjusted Profit Interest Addition of MGM as a result of the
Additional Capital Contribution:

(51.54%-50%) x 0.5 = 0.77%

Individual Base Profit Interest Addition of MGM as a result of the Additional
Capital Contribution:

(51.54%-50%) = 1.54%

Profit Interest of MGM after the Additional Capital Contribution:

50% + 1.54% + 0.77% = 52.31%.

Accordingly, the resulting Profit Interest of MGM would be 52.31%.

Assume that, following such Additional Capital Contribution, each of the Members
approve a second Additional Capital Contribution pursuant to Section 3.3 in the
amount of $100,000,000, and IW fails to contribute any of such second Additional
Capital Contribution. If MGM contributes the $50,000,000 shortfall by IW in
addition to its own $50,000,000 pro rata share of the second Additional Capital
Contribution, the resulting Profit Interest of MGM following such contribution
would be 53.41%, determined as follows:

Base Profit Interest of MGM after the second Additional Capital Contribution:
[$3,000,000,000 plus $350,000,000 plus $100,000,000] divided by [$6,600,000,000]
= 52.27%

Base Profit Interest of MGM immediately prior to the second Additional Capital
Contribution: [$3,000,000,000 plus $350,000,000] divided by [$6,500,000,000] =
51.54%

Individual Adjusted Profit Interest Addition of MGM as a result of the second
Additional Capital Contribution:

(52.27%-51.54%) x 0.5 = 0.37%

-14-

--------------------------------------------------------------------------------

 

Individual Base Profit Interest Addition of MGM as a result of the second
Additional Capital Contribution:

(52.27%-51.54%) = 0.73%

Profit Interest of MGM immediately prior to the second Additional Capital
Contribution:

52.31%.

Profit Interest of MGM after the second Additional Capital Contribution: 52.31%
+ 0.73% + 0.37% = 53.41%.

Section 3.6 Additional Remedies for Failure to Make an Additional Capital
Contribution. In addition to the remedies provided under Section 3.5, the
Company may, on notice to a Delinquent Member, take such action, at the cost and
expense of the Delinquent Member, to obtain payment by the Delinquent Member of
the portion of the Delinquent Member’s Additional Capital Contribution that is
in default, together with interest on that amount at the Default Interest Rate
from the date that the Additional Capital Contribution was due until the date
that it is made, provided, however, that in the event that a Member fails to
make its Additional Capital Contribution within ten (10) Business Days following
the receipt of written notice from the other Member that the Additional Capital
Contribution is due, then such Delinquent Member shall also be required to pay
the other Member an “inconvenience fee” equal to ten percent (10%) of any
Additional Capital Contribution shortfall. The Delinquent Member’s obligation to
make Additional Capital Contributions or repay any Member Loan to a Lending
Member shall be recourse to such Delinquent Member (except to the extent and
after such time that the Non-Delinquent Member elects to make a contribution of
any portion of the Delinquent Member’s Additional Capital Contribution). The
Delinquent Member shall have direct liability for the Delinquent Member’s
obligation to make Capital Contributions or repay any loan to a Lending Member.
Payment of interest and the inconvenience fee shall not be treated as Capital
Contributions and shall not increase the Capital Account of the paying Member.

Section 3.7 Capital Accounts.

(a) There shall be maintained for each Member a separate capital account
(“Capital Account”) which shall be governed and maintained throughout the
existence of the Company in accordance with the provisions of Regulations
Section 1.704-1(b)(2)(iv). Without limiting the generality of the foregoing, a
Member’s Capital Account shall be increased by (A) the amount of money
contributed by such Member to the Company, (B) the Gross Asset Value of any
property contributed by such Member to the Company (net of liabilities securing
such contributed property that the Company is considered to assume or take
subject to pursuant to Code Section 752), (C) the amount of any Profits
allocated to such Member and any items in the nature of income or gain which are
specially allocated to such Member hereunder, and (D) the amount of any Company
liabilities assumed by such Member or which are secured by any property
distributed to such Member. A Member’s Capital Account shall be decreased by (X)
the amount of money and the Gross Asset Value of any property distributed to
such Member by the Company (net of liabilities securing such distributed
property that such Member is considered to assume or take subject to under Code
Section 752), (Y) the amount of any Losses allocated to such Member and any
items in the nature of expenses or losses which are specially allocated to such
Member hereunder, and (Z) the amount of any liabilities of such Member assumed
by the Company or which are secured by any property contributed by such Member
to the Company.

(b) Notwithstanding Section 3.7(a) above, the principal amount of a promissory
note which is not readily traded on an established securities market and which
is contributed to the Company by the maker of the note (or a Person related to
the maker of the note within the meaning of Regulations Section
1.704-1(b)(2)(ii)(c)) shall not be included in the Capital Account of any Person
until the Company makes a taxable disposition of the note or until (and to the
extent) principal payments are made on the note, all in accordance with
Regulations Section 1.704-1(b)(2)(iv)(d)(2).

(c) Upon the Transfer of a Member’s Unit in accordance with the terms of this
Agreement, the Transferee shall succeed to the Capital Account of the transferor
to the extent it relates to the transferred Unit.

(d) The foregoing provisions and the other provisions of this Agreement relating
to the maintenance of Capital Accounts are intended to comply with Regulations
Section 1.704-1(b), and shall be interpreted and applied in a manner consistent
with such Regulations. In the event that at any time during the existence of the
Company the Tax Matters Partner, with the advice of legal counsel or
accountants, shall determine that it is prudent to modify the manner in which
the Capital Accounts, or any debits or credits thereto, are computed in order to
comply with such Regulations, the Tax Matters Partner may make such
modification.

-15-

--------------------------------------------------------------------------------

 

Section 3.8 Return of Capital. Except as specifically provided herein, no Member
may withdraw capital from the Company. To the extent any cash that any Member is
entitled to receive pursuant to any provision of this Agreement would constitute
a return of capital, each of the Members consents to the withdrawal of such
capital. If any capital is, or is to be, returned to a Member, the Member shall
not have the right to receive property other than cash, except as otherwise
expressly provided in this Agreement. No interest shall be payable on the
Capital Contributions made by the Members to the Company. The Members hereby
agree that any payment received by MGM or its Affiliate pursuant to an
Additional Agreement shall not be deemed a withdrawal of capital by, or a return
of capital to, MGM or its Affiliates.

Section 3.9 Gross Asset Value.

(a) “Gross Asset Value” means, with respect to any asset, the asset’s adjusted
basis for U.S. federal income tax purposes, except as follows:

(i) The initial Gross Asset Value for any asset (other than money) contributed
by a Member to the Company shall be as determined by the Members by unanimous
approval;

(ii) The Gross Asset Value of all Company assets shall be adjusted to equal
their respective gross fair market values, as Approved by the Board of
Directors, as of the following times: (i) the acquisition of additional Profit
Interests or Units in the Company by any new or existing Member in exchange for
more than a de minimis Capital Contribution; (ii) the distribution by the
Company to a Member of more than a de minimis amount of cash or property as
consideration for Units in the Company, if (in any such event) such adjustment
is necessary or appropriate, in the reasonable judgment of the Members, to
reflect the relative economic interests of the Members in the Company; (iii) the
liquidation of the Company for U.S. federal income tax purposes pursuant to
Regulations Section 1.704-1(b)(2)(ii)(g); or (iv) the grant of an interest in
the Company (other than a de minimis interest) as consideration for the
provision of services to or for the benefit of the Company by an existing Member
acting in a Member capacity, or by a new Member acting in a Member capacity or
in anticipation of being a Member;

(iii) The Gross Asset Value of any Company asset distributed to any Member shall
be adjusted to equal its gross fair market value on the date of distribution as
Approved by the Board of Directors;

(iv) The Gross Asset Value of the Company’s assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Code Section 734(b) or Code Section 743(b), but only to the extent
that such adjustments are taken into account in determining Capital Accounts
pursuant to Regulation Section 1.704-1(b)(2)(iv)(m) and Section 3.9(c) hereof;
provided, however, that Gross Asset Values shall not be adjusted pursuant to
this Section 3.9(a)(iv) to the extent that an adjustment pursuant to Section
3.9(a)(ii) of this definition is necessary or appropriate in connection with a
transaction that would otherwise result in an adjustment pursuant to this
Section 3.9(a)(iv); and

(v) If the Gross Asset Value of an asset has been determined or adjusted
pursuant to Sections 3.9(a)(i), 3.9(a)(ii) or 3.9(a)(iv) above, such Gross Asset
Value shall thereafter be adjusted by the Depreciation taken into account from
time to time with respect to such asset for purposes of computing Profits and
Losses.

(b) Upon the occurrence of any event specified in Regulations Section
1.704-1(b)(2)(iv)(f), the Members, by unanimous approval, may cause the Capital
Accounts of the Members to be adjusted to reflect the Gross Asset Value of the
Company’s assets at such time in accordance with such Regulation if the Members,
by unanimous approval, determines that the Gross Asset Value of the Company’s
assets has materially appreciated or depreciated in such an amount so as to
render such adjustment necessary to preserve the economic arrangement of the
Members.

(c) To the extent an adjustment to the adjusted tax basis of any Company asset
under Code Section 734(b) or 743(b) is required to be taken into account in
determining Capital Accounts pursuant to Regulations Section
1.704-1(b)(2)(iv)(m), the amount of such adjustment to the Capital Accounts
shall be treated as an item of gain (if the adjustment increases the basis of
the asset) or loss (if the adjustment decreases such basis), and such gain or
loss shall be specially allocated to the Members in a manner consistent with the
manner in which their Capital Accounts are required to be adjusted pursuant to
such section of the Regulations.

Section 3.10 Completion Guaranty. Any payments made by MGM or MGM Parent
pursuant to the Construction Completion Guaranty shall not constitute Capital
Contributions to the Company, but rather shall be treated as paid outside the
Company by MGM or MGM Parent in its individual capacity and not as (or on
behalf) of a Member. Similarly, all distributions received by MGM or MGM Parent
pursuant to the Cash Proceeds Letter shall not constitute distributions of
Distributable Cash, but rather shall be treated as paid outside the Company.

-16-

--------------------------------------------------------------------------------

 

ARTICLE 4

COVENANTS

Section 4.1 Intentionally Omitted.

Section 4.2 Licensing.

(a) Cooperation. Each Member shall use commercially reasonable efforts to
prepare, file and process applications to obtain all necessary Gaming
registrations, licenses, findings of suitability and approvals from Gaming
Authorities that are required for the Company and its Subsidiaries to operate
the Project. Further, each Member shall, and shall use commercially reasonable
efforts to cause the members of such Members to, use commercially reasonable
efforts to prepare, file and process applications to obtain all necessary Gaming
registrations, licenses, findings of suitability and approvals from Gaming
Authorities that are required in connection with the ownership of an interest in
the Company and to obtain as soon as practicable all consents necessary to
permit the Company to consummate its purposes as set forth in Section 1.4 hereof
without breaching or violating any applicable Gaming Law. Each Member shall, and
shall cause its Affiliates to, (i) reasonably cooperate with any investigation
by any Gaming Authority having jurisdiction over any Member or any Affiliate of
any Member, and use its best efforts to promptly comply with any directives of
any such Gaming Authority, and (ii) use its commercially reasonable efforts to
cause any Transferee of any portion of its Units likewise to so cooperate and
comply. Each Member agrees that it shall not intentionally take any action or
omit to take any action that would have the effect of adversely affecting any
Gaming registration, license, approval, finding of suitability or permit held by
any Member or Affiliate thereof. The Members and their Affiliates shall fully
cooperate in connection with any review of this Agreement by any Gaming
Authority. Each Member shall cooperate reasonably and shall (i) furnish upon
request to each other such further information, (ii) execute and deliver to each
other such other documents, and (iii) do such other acts and things, as may be
reasonably requested by the other Member or the Managing Member in obtaining the
licenses and consents referred to in this Section 4.2. Each Member acknowledges
that monetary damages alone would not be adequate compensation for a breach of
this Section 4.2 and the Members agree that a non-breaching Member shall be
entitled to seek a decree or order from a court of competent jurisdiction for
specific performance to restrain a breach or threatened breach of this Section
4.2 or to require compliance by a Member with this Section 4.2.

In the event that either Member shall intentionally obstruct the process for the
Gaming Approvals in a manner that results in an unreasonable delay in receiving
such Gaming Approvals, then:

(i) If IW shall be the party so obstructing and continuing to obstruct ten (10)
Business Days after IW’s receipt of written notice specifying such obstruction
from MGM, then, at the election of MGM, either (A) MGM may elect to purchase all
rights and title to all of the Units owned directly or indirectly by IW and its
Affiliates at the lesser of (1) the Conditional Transfer Price and (2) the
amount of the Unreturned Investment for IW, and IW will Transfer and sell such
Units to MGM, or (B) MGM may obtain an injunction to exercise specific
performance rights requiring IW’s cooperation with the process for the Gaming
Approvals.

(ii) If MGM shall be the party so obstructing and continuing to obstruct ten
(10) Business Days after MGM’s receipt of written notice specifying such
obstruction from IW, then, at the election of IW, either (A) MGM shall purchase
all rights and title to all of the Units owned directly or indirectly by IW and
its Affiliates at the greater of (1) the Conditional Transfer Price and (2) the
amount of the Unreturned Investment for IW, and IW will Transfer and sell such
Units to MGM, or (B) IW may obtain an injunction to exercise specific
performance rights requiring MGM’s cooperation with the process for the Gaming
Approvals.

In the event that either Member elects to have MGM purchase all rights and title
to all of the Units of IW, then the payment of the applicable purchase price
shall be in cash by wire transfer of federal funds and the Transfer of Units
shall take place no later than one hundred eighty (180) days following the date
such Member makes an election to have MGM purchase the Units (the “Cash Purchase
Procedure”).

(b) Delayed Gaming Approval. The Members agree that, in the event that the
Managing Member, based on its reasonable judgment, including its consultation
with Approved Counsel, believes that the IW Gaming Approvals will likely not be
granted or issued until some time after the anticipated Casino Opening Date, the
Company and the Managing Member or its Affiliate will enter into one or more
lease agreements (the “Lease Agreements”) prior to the anticipated Casino
Opening Date, which Lease Agreements, while in effect, would replace the
corresponding provisions in the Operations Management Agreements for all Gaming
Components, and pursuant to which MGM or its Affiliate will lease all such
Gaming Components from the Company and operate and manage such Gaming
Components. The terms of such Lease Agreement shall be Approved by the Board of
Directors and shall provide for such payment terms to the Company to reflect
substantially the identical economic benefits that the Company would have
realized from such Gaming Components had the Operations Management Agreements
been in effect. The Lease Agreements shall terminate five (5) Business Days
after the IW Gaming Approvals have been duly issued. For the purposes of this
Section 4.2, "IW Gaming Approvals" shall mean all Gaming Approvals necessary for
IW to obtain in order for the Company to own or operate, directly or through a
Subsidiary, any Gaming Component, for IW to hold any ownership or other interest
in the Company, or for MGM or its Affiliates to be associated with IW or its
Affiliates in connection with the Project or the Company.

-17-

--------------------------------------------------------------------------------

 

(c) Rejection of Gaming Approval.

(i) At any time prior to the date on which IW receives the IW Gaming Approvals,
in the event that MGM or its Affiliates are prohibited by the Gaming Authorities
in the State of Nevada from being associated with IW or its Affiliates in
connection with the Project or the Company, the IW Gaming Approvals shall be
deemed to have been rejected, and “Casino Opening Date” shall mean the date on
which the Cesar Pelli-designed resort casino opens for business to the public.

(ii) In the event that the Company obtains an opinion of Approved Counsel or
guidance from Approved Counsel or from the applicable Gaming Authorities that
the IW Gaming Approvals will likely be rejected or revoked at any time, the
Members hereby agree as follows:

(1) If, notwithstanding IW’s continuing ownership of the Company, (A) the
Company obtains an opinion or guidance from Approved Counsel or from the
applicable Gaming Authorities that the Gaming Components may continue to be
operated pursuant to the Lease Agreements (or any other arrangements to permit
the operating of the Gaming Components) and (B) MGM or its Affiliates are not
prohibited from being associated with IW or its Affiliates in connection with
the Project or the Company, then IW and MGM shall remain Members of the Company
pursuant to this Agreement so long as the previous clauses (A) and (B) continue
to be true.

(2) If, due to IW’s continuing ownership of the Company, (A) the Company obtains
an opinion or guidance from Approved Counsel or from the applicable Gaming
Authorities that the Gaming Components may not continue to be operated pursuant
to the Lease Agreements (or any other arrangements to permit the operating of
the Gaming Components) and (B) MGM or its Affiliates are prohibited from being
associated with IW or its Affiliates in connection with the Project or the
Company, then MGM may elect to purchase all rights and title to all of the Units
owned directly or indirectly by IW and its Affiliates at the amount of the
Unreturned Investment for IW, and IW will transfer and sell such Units to MGM.
Such purchase shall be consummated in accordance with the Cash Purchase
Procedure.

(d) Remedies Not Exclusive. Availability of any other remedy to the Members
under this Agreement, including, but not limited to such remedies set forth in
Article 13 hereof, shall not in any manner be deemed to limit, abridge, or
restrict the rights of the Members set forth in this Section 4.2.

Section 4.3 Ancillary Agreements.

(a) The Company and MGM or an Affiliate of MGM have negotiated the terms and
conditions of the current Ancillary Agreements and shall negotiate the terms and
conditions of any Ancillary Agreements entered into at a future date in good
faith. The cost to the Company under an Ancillary Agreement identified in
Exhibit B attached hereto shall be provided for in the Construction Budget or an
Annual Budget. In the event that the capital expenditures or operating costs
related to one or more Ancillary Agreements described in Exhibit B attached
hereto are in excess of the amount set forth in the Construction Budget or
Annual Budget, in each case, as Approved by the Board of Directors, MGM or MGM
Parent solely shall be responsible for payment of all such excess costs related
to the Ancillary Agreements, which excess payments shall not constitute Capital
Contributions to the Company, but rather are treated as paid outside the Company
in its individual capacity and not as (or on behalf) of a Member.

(b) In the event any Ancillary Agreement is not described on Exhibit B attached
hereto, the improvements and/or services and benefits required for the Company
to have the benefits thereunder shall be provided by MGM or MGM Parent to the
Company, and MGM’s only fee shall be a reimbursement of MGM’s out-of-pocket cost
to provide such improvements and/or services and benefits.

(c) MGM shall enter into, or cause its Affiliates to enter into, any Ancillary
Agreements necessary to develop, construct and operate the Project in accordance
with the Project Business Plan.

Section 4.4 FAA Determination Letters. MGM and its Affiliates shall use
commercially reasonable efforts to obtain and keep in effect the applicable
determination letters from the Federal Aviation Agency necessary for the planned
height of the proposed buildings in the Project.

Section 4.5 Intentionally Omitted.

Section 4.6 People Mover Construction Obligation. The Company’s liability for
capital expenditures related to the automated people mover system which
traverses the Project (“People Mover”) shall be limited to Fifty Million Dollars
($50,000,000), and MGM and/or MGM MIRAGE solely shall be responsible for payment
of all capital expenditures related to the People Mover in excess of Fifty
Million Dollars ($50,000,000).

-18-

--------------------------------------------------------------------------------

 

Section 4.7 Income Tax on Residential Units.

(a) With respect to the first “True Proceeds”, as defined below, received by the
Company from closings of the sales or contracts of sale of any residential units
in the Project Components, IW’s maximum income tax liability, as determined by
IW, for federal, state, and foreign income tax purposes (collectively the “IW
Tax Liability”) with respect to any gain allocated by the Company to IW with
respect to sales of residential units, in each case, within the Project
Components shall be limited to $10 million. MGM shall make a Capital
Contribution to the Company in an amount equal to the excess, if any, of the IW
Tax Liability over $10 million (the “MGM Additional Contribution”). The Company
will distribute the MGM Additional Contribution to IW immediately upon IW’s
request. The amount of any MGM Additional Contribution shall be determined by
MGM, subject to review by IW, on a quarterly basis with such amount to be funded
in cash by MGM no later than thirty (30) days after the end of each quarter.
“True Proceeds” shall mean the amount equal to $2.673 billion less Actual
Pre-Closing Residential Proceeds.

(b) With respect to Net Residential Proceeds received by the Company in excess
of the first True Proceeds from closings of the sales of any residential units
in the Project Components, each of the Members shall be responsible for its
respective tax liability.

(c) The Capital Accounts of the Members with respect to the MGM Additional
Contribution shall be adjusted such that each of MGM and IW’s percentage of
total capital of the Company immediately before the MGM Additional Contribution
equals each such Member’s percentage of total capital of the Company immediately
after the MGM Additional Contribution and the distribution of such amount by the
Company to IW (assuming for this purpose that such amount is immediately
distributed by the Company to IW). For example, if immediately before a MGM
Additional Contribution the total capital of the Company was $5.4 billion and
MGM and IW each shared in 50% of such total capital or $2.7 billion each, upon a
$0.1 billion MGM Additional Contribution to the Company, IW’s and MGM’s Capital
Account balance immediately after the MGM Additional Contribution would be $2.7
billion and $2.6 billion, respectively. Subsequently, the distribution of the
MGM Additional Contribution in the amount of $0.1 billion to IW will reduce IW’s
Capital Account balance to $2.6 billion, and therefore allow IW’s and MGM’s
Capital Account balance to be in the proper ratio of 50% each. In no event will
this adjustment affect IW’s or MGM’s respective Profit Interest.

ARTICLE 5

ALLOCATION OF PROFITS AND LOSSES

Section 5.1 Allocation of Profits and Losses.

(a) In General. Except as otherwise expressly provided in this Agreement, the
Company’s Profits and Losses shall be credited or debited, as the case may be,
as set forth below in this Section 5.1.

(b) Profits. After giving effect to any special allocations required under this
Agreement and not contained in this Section 5.1(b), Profits for any Fiscal Year
shall be allocated in the following order and priority:

(i) First, if a Member’s Adjusted Capital Account Balance is less than its
Unreturned Default Contribution, to the Members, pro rata, in proportion to the
amounts required to be allocated pursuant to this Section 5.1(b)(i), until such
time as the Adjusted Capital Account Balance of each Member is equal to its
Unreturned Default Contributions;

(ii) Second, to the Members, pro rata in proportion to the amounts required to
be allocated pursuant to this Section 5.1(b)(ii), until such time as the
Adjusted Capital Account Balances of the Members in excess of their respective
Unreturned Default Contributions are in the ratio of their respective Profit
Interests; and

(iii) Thereafter, to the Members, pro rata, in proportion to their respective
Profit Interests.

(c) Losses. After giving effect to any special allocations required under this
Agreement and not contained in this Section 5.1, and subject to Section 5.6
hereof, Losses for any Fiscal Year shall be allocated in the following order and
priority:

(i) First, to the Members, pro rata, in proportion to the amounts required to be
allocated pursuant to this Section 5.1(c)(i), until such time as the Adjusted
Capital Account Balance of each Member is reduced to its respective Unreturned
Default Contributions;

(ii) Second, to the Members, pro rata, in proportion their respective Adjusted
Capital Account Balances, until such time as each Member’s Adjusted Capital
Account Balance is reduced to zero; and

-19-

--------------------------------------------------------------------------------

 

(iii) Thereafter, to the Members, pro rata, in proportion to their respective
Profit Interests.

Section 5.2 Minimum Gain Chargeback Allocation Provisions.

(a) Minimum Gain Chargeback. Except as otherwise provided in Regulations Section
1.704-2(f), notwithstanding any other provision of this Agreement, if there is a
net decrease in Company Minimum Gain during any Fiscal Year, each Member shall
be specially allocated items of Company income and gain for such Fiscal Year
(and, if necessary, subsequent Fiscal Years) in an amount equal to such Member’s
share of the net decrease in Company Minimum Gain, determined in accordance with
Regulations Section 1.704-2(g). Allocations pursuant to the previous sentence
shall be made in proportion to the respective amounts required to be allocated
to each Member pursuant thereto. The items to be so allocated shall be
determined in accordance with Regulations Sections 1.704-2(f)(6) and
1.704-2(j)(2). This Section 5.2(a) is intended to comply with the minimum gain
chargeback requirement in Regulations Section 1.704-2(f) and shall be
interpreted consistently therewith.

(b) Member Minimum Gain Chargeback. Except as otherwise provided in Regulations
Section 1.704-2(i)(4), notwithstanding any other provision of this Agreement, if
there is a net decrease in Member Nonrecourse Debt Minimum Gain attributable to
a Member Nonrecourse Debt during any Fiscal Year, each Member who has a share of
the Member Nonrecourse Debt Minimum Gain attributable to such Member Nonrecourse
Debt, determined in accordance with Regulations Section 1.704-2(i)(5), shall be
specially allocated items of Company income and gain for such Fiscal Year (and,
if necessary, subsequent Fiscal Years) in an amount equal to such Member’s share
of the net decrease in Member Nonrecourse Debt Minimum Gain attributable to such
Member Nonrecourse Debt, determined in accordance with Regulations Section
1.704-2(i)(4). Allocations pursuant to the previous sentence shall be made in
proportion to the respective amounts required to be allocated to each Member
pursuant thereto. The items to be so allocated shall be determined in accordance
with Regulations Sections 1.704-2(i)(4) and 1.704- 2(j)(2). This Section 5.2(b)
is intended to comply with the minimum gain chargeback requirement in
Regulations Section 1.704-2(i)(4) and shall be interpreted consistently
therewith.

Section 5.3 Qualified Income Offset. Notwithstanding any other provision of this
Agreement, should a Member unexpectedly receive an adjustment, allocation or
distribution described in Regulations Section 1.704-1(b)(2)(ii)(d)(4), (5) or
(6) that causes or increases a deficit balance in such Member’s Capital Account,
such Member shall be specially allocated items of income and gain (consisting of
a pro rata portion of each item of Company income, including gross income, and
gain for such year) in an amount and manner sufficient to eliminate, to the
extent required by such Regulations, such deficit balance as quickly as
possible. This Section 5.3 is intended to comply with the qualified income
offset requirement in Regulations Section 1.704- 1(b)(2)(ii)(d) and shall be
interpreted consistently therewith.

Section 5.4 Nonrecourse Deductions.

(a) In General. Nonrecourse Deductions for any Fiscal Year shall be specially
allocated among the Members in proportion to their respective Profit Interests.

(b) Partner Nonrecourse Deductions. Any Member Nonrecourse Deductions for any
Fiscal Year shall be specially allocated to the Member who bears the economic
risk of loss with respect to the Member Nonrecourse Debt to which such Member
Nonrecourse Deductions are attributable in accordance with Regulations Section
1.704-2(i)(1).

Section 5.5 Curative Allocations. The allocations set forth in Sections 5.2,
5.3, 5.4 and 5.6(b) hereof (the “Regulatory Allocations”) are intended to comply
with certain requirements of the Regulations. It is the intent of the Members
that, to the extent possible, all Regulatory Allocations shall be offset as
quickly as possible with other Regulatory Allocations or with special
allocations of other items of Company income, gain, loss, or deduction pursuant
to this Section 5.5 so that, after such offsetting allocations are made, each
Member’s Capital Account balance is, to the extent possible, equal to the
Capital Account balance such Member would have had if the Regulatory Allocations
had not occurred.

Section 5.6 Limitation on Losses.

(a) “Adjusted Capital Account Balance” means, with respect to any Member, the
balance of such Member’s Capital Account as of the end of the relevant Fiscal
Year, after giving effect to the following adjustments:

(i) Credit to such Capital Account any amounts which such Member is obligated to
restore pursuant to this Agreement or as determined pursuant to Regulations
Section 1.704-1(b)(2)(ii)(c), or is deemed to be obligated to restore pursuant
to the penultimate sentences of Regulations Sections 1.704-2(g)(1) and
1.704-2(i)(5); and

-20-

--------------------------------------------------------------------------------

 

(ii) Debit to such Capital Account the items described in clauses (4), (5) and
(6) of Section 1.704-1(b)(2)(ii)(d) of the Regulations.

The foregoing definition of Adjusted Capital Account Balance is intended to
comply with the provisions of Section 1.704-1(b)(2)(ii)(d) of the Regulations
and shall be interpreted consistently therewith.

(b) Notwithstanding the provisions of this Article 5, allocations of Losses to a
Member shall be made only to the extent that such loss allocations will not
create an Adjusted Capital Account Balance deficit for that Member at the end of
any Fiscal Year in excess of the sum of such Member’s share of Company Minimum
Gain, such Member’s share of Member Nonrecourse Debt Minimum Gain and (without
duplication) the amount, if any, that such Member is obligated to restore
pursuant to Regulations Section 1.704-1(b)(2)(ii)(d)(3). If and to the extent an
allocation of Losses is not made to a Member by reason of the preceding
sentence, then such Losses shall be allocated to the other Members (to the
extent the other Members are not limited in respect of the allocation of Losses
under the preceding sentence). In the event there are any remaining Losses in
excess of the limitations set forth in the preceding two sentences, such
remaining Losses shall be allocated among the Members in accordance with their
Profit Interests as determined under Regulations Section 1.704-1(b)(3). Any
Losses reallocated under this Section shall be taken into account in computing
subsequent allocations of income and losses pursuant to this Article 5, so that
the net amount of any item so allocated and the income and losses allocated to
each Member pursuant to this Article 5, to the extent possible, shall be equal
to the net amount that would have been allocated to each such Member pursuant to
this Article 5 as if no reallocation of Losses had occurred under this Section
5.6(b).

Section 5.7 Section 704(c) Tax Allocations. In accordance with Code Section
704(c) and the Regulations thereunder, income, gain, loss, and deduction with
respect to any property contributed to the capital of the Company will, solely
for tax purposes, be allocated among the Members so as to take account of any
variation between the adjusted basis of such property to the Company for U.S.
federal income tax purposes and its initial Gross Asset Value (computed in
accordance with the definition of Gross Asset Value) using the “traditional
method” pursuant to the Regulations Section 1.704-3(b). If the Gross Asset Value
of any Company asset is adjusted pursuant to Section 3.9(b) hereof, subsequent
allocations of income, gain, loss, and deduction with respect to such asset will
take account of any variation between the adjusted basis of such asset for U.S.
federal income tax purposes and its Gross Asset Value in the same manner as
under Code Section 704(c) and the Regulations thereunder using the “traditional
method” pursuant to the Regulations Section 1.704-3(b). The Tax Matters Partner
will make any elections or other decisions relating to such allocations in any
manner that reasonably reflects the purpose and intention of this Agreement.
Allocations pursuant to this Section 5.7 are solely for purposes of U.S.
federal, state, and local taxes and will not affect, or in any way be taken into
account in computing, any Member’s Capital Account or share of Profits, Losses,
other items or distributions pursuant to any provision of this Agreement.

Section 5.8 Allocations Between Transferor and Transferee. Upon the Transfer of
all or any portion of a Member’s Units in accordance with the provisions of this
Agreement, Profits and Losses with respect to such Units so Transferred shall be
allocated between the transferor and Transferee of such Units on the basis of
the computation method which is in the best interest of the Company, provided
such method is in conformity with the methods prescribed by Code Section 706 and
Regulations Section 1.706-1(c)(2)(ii).

Section 5.9 Regulations Interpretation. For purposes of this Agreement, the
Regulations Sections referred to herein shall be read and interpreted by
substituting the term “Company” for the term “Partnership,” and by substituting
the term “Member” for the term “Partner”.

ARTICLE 6

NON-LIQUIDATING DISTRIBUTIONS

Section 6.1 Initial Distribution. Simultaneous with MGM’s contribution of the
Project Assets to the Company, the Company distributed to MGM the amount as set
forth on Schedule 6.1, a portion of such distribution was treated as qualifying
for the exception to the disguised sales rules of the Code for reimbursements of
pre-formation expenditures pursuant to Regulations Section 1.707-4(d).

Section 6.2 Tax Distribution. The Company shall distribute quarterly to the
Members in accordance with their Profit Interests, to the extent cash is
available to the Company, an amount sufficient to enable the Members (or, if
applicable, the owners or members of such Member) to fund their U.S. federal
income tax liabilities attributable to their respective distributive shares of
net taxable income of the Company (calculated for each Member (or, if
applicable, the owners or members of such Member) net of any tax loss of the
Company previously allocated to such Member (or, if applicable, the owners or
members of such Member) and not previously offset by allocations of taxable
income), in each case assuming that each Member (or, if applicable, the owners
or members of such Member) is taxable at the highest marginal U.S. federal
income tax rate applicable to a corporation. The amounts to be

-21-

--------------------------------------------------------------------------------

 

distributed to a Member as a tax distribution pursuant to this Section 6.2 in
respect of any Fiscal Year shall be computed as if any distributions made
pursuant to Section 6.4 hereof during such Fiscal Year were a tax distribution
in respect of such Fiscal Year. Any distribution pursuant to this Section 6.2
shall be deemed to have been made in anticipation of, and shall reduce in a like
amount, the respective distributions of the Members otherwise to be made
pursuant to Section 6.4 hereof.

Section 6.3 Distributable Cash. The term “Distributable Cash” with respect to
the Company for any period shall mean an amount equal to the total cash revenues
and receipts of the Company from any source (including Capital Contributions,
loans and refinancings) for such period, less the sum of (i) all operating
expenses paid or incurred by the Company, including current principal and
interest payments on the Financing of the construction of the Project and other
Company indebtedness, but excluding any distributions pursuant to Section 6.2,
(ii) all capital expenditures made by the Company, and (iii) the amount
established during such period for reserves in accordance with the Project
Business Plan for anticipated costs, expenses, liabilities and obligations of
the Company, working capital needs of the Company, savings or other appropriate
Company purposes. Distributions of Distributable Cash shall be made to the
holder of record of such Units on the date of distribution.

Section 6.4 Distribution of Distributable Cash. Distributable Cash shall be
distributed as follows:

(a) First, to the Members that have Unreturned Default Contributions, pro rata,
in proportion to their Unreturned Default Contributions, until such time as each
Member’s Unreturned Default Contributions are reduced to zero; and

(b) Thereafter, to the Members, pro rata in proportion to their respective
Profit Interests (it being agreed that the “Profit Interest” of each of MGM and
IW as of the Effective Date is 50%).

For the avoidance of doubt, if no Member has an Unreturned Default Contribution
at the time a distribution of Distributable Cash is made, then the distribution
shall be made in accordance with Section 6.4(b) above, without regard to Section
6.4(a).

ARTICLE 7

ACCOUNTING AND RECORDS; CAPITAL BUDGETS

Section 7.1 Books and Records. The books and records of the Company, and the
financial position and the results of its operations recorded, shall reflect all
Company transactions, and shall otherwise be appropriate and adequate for the
Company’s business in accordance with the Act and with generally accepted
accounting principles for both financial and tax reporting purposes and for
purposes of determining net income and net loss. The books and records of the
Company shall be kept on the accrual method of accounting applied in a
consistent manner and shall reflect all Company transactions and be appropriate
and adequate for the Company’s business. The fees of independent accountants
incurred by the Company for the preparation of all tax returns and audited
financial statements for the Company shall be at the Company’s expense. Each
Member and its respective duly authorized representatives shall, at its sole
expense, have the right, at any time without notice to the other, to examine,
copy and audit the Company’s books and records during normal business hours.

Section 7.2 Reports.

(a) Within twenty (20) days after the end of each Fiscal Year, within fifteen
(15) days after the end of each of the first three fiscal quarters thereof, and
within twelve (12) days after the end of each calendar month other than March,
June, September and December, the Managing Member shall cause the Members to be
furnished with a copy of the balance sheet of the Company as of the last day of
the applicable period, and a statement of income or loss for the Company for
such period. Quarterly and annual statements shall also include a statement of
the Members’ Capital Accounts and changes therein for such fiscal quarter or
Fiscal Year, as applicable. Annual statements shall be audited by the Company
Accountants, and shall be in such form as shall enable the Members to comply
with all reporting requirements applicable to either of them or their Affiliates
under the Securities Exchange Act of 1934, as amended. The audited financial
statements of the Company shall be furnished to the Members within fifty (50)
days after the end of each Fiscal Year.

(b) As promptly as practicable, but in any event no later than one hundred
eighty (180) days after the end of the Company’s taxable year, the Managing
Member shall cause to be prepared and distributed to each Member all information
necessary for the preparation of such Member’s U.S. federal and state income tax
returns, including a statement showing such Member’s share of income, gains,
losses, deductions and credits for such year for U.S. federal and state income
tax purposes and the amount of any distributions made to or for the account of
such Member pursuant to this Agreement.

-22-

--------------------------------------------------------------------------------

 

(c) The Managing Member shall also provide to each Member monthly reports, or
more frequent reports if appropriate, concerning the status of development
activities and construction, recent leasing, sales and financing activities for
the Project, which reports shall be in a form reasonably acceptable to the
Members and shall include, among other things, a general description of all
leases and contracts of sale which have been executed and all Major Leases and
Major Contracts of sale which are currently under negotiation, as well as the
status of all litigation (other than that which is covered by insurance if the
insurance carrier has accepted a tender of defense by the Company or the Project
Owner without any reservation of rights unless such litigation, if successful,
would result in a loss to the Company in excess of $1,000,000, net of insurance
coverage). During construction of the Project, the Managing Member shall provide
to each Member copies of any reports that it sends to the lender providing an
applicable construction loan. After completion of construction of the Project,
the Managing Member shall also provide to each Member monthly reports concerning
the marketing, sales, leasing, and, if applicable, hotel occupancy and
operations, which reports shall be in a form reasonably acceptable to the
Members, as well as copies of any reports it provides to any lender providing
permanent financing for the Project or any Project Component. Without limiting
the foregoing, the Managing Member shall notify the Members of any material
threatened or actual litigation involving the Company, the Project Owner or the
Members (as Members of the Company) promptly after the Managing Member becomes
aware thereof. During any construction occurring on any real property owned or
leased directly or indirectly by the Company and/or the Project Owner, the
monthly report shall also be accompanied by the weekly job meeting minutes
prepared by the general contractor, commencing one (1) week after the
commencement of such construction and continuing until the completion of
construction (or such later date if such meetings continue thereafter). Upon
IW’s reasonable request, MGM shall provide IW with such reasonable information,
analyses and reports prepared by or on the behalf of the Managing Member that
are related solely to the Project and in a form that may be presented in a
manner to preserve the confidential, proprietary or sensitive information of MGM
or its Affiliates.

(d) All financial information to be delivered hereunder shall be delivered both
electronically and as hard copies.

Section 7.3 Tax Returns. The Managing Member, at the expense of the Company,
shall prepare or cause the Company Accountants to prepare all income and other
tax returns, on an accrual basis, of the Company, which returns shall be sent to
the Members within one hundred eighty (180) days after the end of each Fiscal
Year, and cause the same to be filed in a timely manner. The Managing Member
shall furnish to each Member a copy of each such return as soon as it has been
filed, together with any schedules or other information which each Member may
require in connection with such Member’s own tax affairs. Each of the Members
shall, in its respective income tax return and other statements filed with the
Internal Revenue Service or other taxing authority, report taxable income in
accordance with the provisions of this Agreement.

Section 7.4 Tax Matters Partner. The Managing Member is hereby designated as the
“Tax Matters Partner” of the Company as defined in Section 6231 of the Code and,
to the extent authorized or permitted under applicable law, the Managing Member
shall represent the Company in connection with all examinations of Company
affairs by taxing authorities, including, without limitation, resulting
administrative and judicial proceedings. The Tax Matters Partner agrees to
promptly notify the Members upon the receipt of any correspondence from any U.S.
federal, state or local tax authorities relating to any examination of the
Company’s affairs, to consult with and allow for the participation by the
Members in connection with the making of any elections, the progress of any such
examination, and further the Tax Matters Partner agrees not to settle any tax
matters resulting from such examination without the Approval of the Board of
Directors.

Section 7.5 Fiscal Year. The “Fiscal Year” of the Company shall be the calendar
year. As used in this Agreement, a Fiscal Year shall include any partial Fiscal
Year at the beginning or end of the term of the Company.

Section 7.6 Bank Accounts. The Managing Member shall be responsible for causing
one or more accounts to be maintained in one or more banks, which accounts shall
be used for the payment of expenses incurred in connection with the business of
the Company, and in which shall be deposited any and all cash receipts. Such
accounts shall be maintained in a bank or banks in Nevada to the extent required
by applicable law. All such amounts shall be and remain the property of the
Company and shall be received, held and disbursed by the Company for the
purposes specified in this Agreement. There shall not be deposited in any of
such accounts any funds other than funds belonging to the Company, and no other
funds shall be commingled with such funds.

Section 7.7 Tax Elections.

(a) At the request of any Member, the Managing Member, on behalf of the Company,
shall elect to adjust the basis of the assets of the Company for U.S. federal
income tax purposes in accordance with Section 754 of the Code in the event of a
distribution of Company property as described in Section 734 of the Code or a
Transfer by any Member of its Units as described in Section 743 of the Code.

-23-

--------------------------------------------------------------------------------

 

(b) The Tax Matters Partner shall make decisions with respect to any tax dispute
(subject to the Approval of the Board of Directors) as well as elections
(subject to the Approval of the Board of Directors for elections that materially
impact the tax liabilities of the Members) with respect to tax treatment of
various items; provided, however, that (i) the Members shall have the right to
participate in any administrative or judicial proceeding at the Company level at
its own expense; (ii) the Tax Matters Partner shall not enter into a settlement
of any Company item that is binding on the other Members without the prior
written consent of all of the Members and (iii) shall notify the Members of any
proposed settlement of any Company item and shall consult in good faith with,
and take into account reasonable comments made by any Member with respect to
such proposed settlement.

Section 7.8 Business Plan and Budgets.

(a) Within thirty (30) days of the Closing Date, the Managing Member prepared
and delivered, or caused to be prepared and delivered, to IW for its review and
approval, (i) the Construction Budget, (ii) a pre-opening budget for the Project
and (iii) a written, detailed business plan for the Project setting forth the
proposed development, construction, management, financing, operation, leasing
and sale plans for the Project. The Managing Member shall deliver, or cause to
be delivered, to IW (I) prior to the beginning of each Fiscal Year and (II) at
such other times as determined by the Board of Directors, an updated written,
detailed business plan for the Project setting forth the proposed development,
construction, management, financing, operation, leasing and sale plans for the
Project (collectively, the “Project Business Plan”). Any modifications to the
previously approved Project Business Plan shall be subject to the Approval of
the Board of Directors in accordance with Section 9.3 hereof.

(b) At least ninety (90) days prior to the beginning of each Fiscal Year, the
Managing Member shall cause the Operations Manager to prepare and submit to the
Board of Directors for its review and approval, (i) a proposed annual budget for
each Project Component for the upcoming Fiscal Year and (ii) a proposed business
plan for each Project Component (x) setting forth the proposed, financing,
operation, leasing and/or sale plans with respect to the applicable Project
Component and (y) including, without limitation, (1) a detailed description of
the anticipated rents and operating expenses, the maintenance and repair of the
applicable Project Component and any planned or required improvements to such
Project Component and (2) a detailed marketing report, which, at a minimum, sets
forth a list of expected vacancies and a description of anticipated rents or
other revenues over the applicable year and any related costs and expenses. Such
business plan, once Approved by the Representatives on the Board of Directors in
accordance with Section 9.3 hereof shall be referred to herein as a “Component
Business Plan” and, collectively, the “Component Business Plans” for the
applicable Project Component. Each proposed annual budget shall show all
projected expenditures for operating expenses and capital improvements and all
projected revenues from any source for the Project Component covered by such
annual budget. In addition, each such annual budget shall be prepared on both a
cash and accrual basis and shall be in a form that has been Approved by the
Board of Directors. All projections in each proposed annual budget shall be done
on a monthly basis. The Members acknowledge that the preliminary annual budget
for a Project Component provided pursuant to this Section 7.8(b) will
necessarily reflect only preliminary estimates of items of income and expense,
and is subject to subsequent revision as contemplated by subclause (e) below.

(c) At least ninety (90) days prior to the beginning of each Fiscal Year, the
Managing Member shall submit to the Board of Directors for its review and
approval, a revised annual budget for each Project Component. Such revised
annual budget shall take into account changes, if any, suggested by the Members
and/or the Board of Directors and any other circumstances of which the Managing
Member has become aware since the distribution of the prior Annual Budget for
such Project Component. Such revised annual budget, once Approved by the Board
of Directors in accordance with Section 9.3 hereof shall replace the prior
Annual Budget for such Project Component.

(d) If the Board of Directors is unable to agree upon a business plan or annual
budget prior to the first day of the Fiscal Year in question, then each Member,
agreeing to use all good faith, commercially reasonable efforts to do so and
subject to the terms of any Financing Documents then in effect, shall provide
for the Business Plan and Annual Budget for such Project Component in effect for
the Fiscal Year then expiring to be utilized until a new business plan and/or
annual budget, as applicable, has been Approved, with the line items in such
expiring Business Plan or Annual Budget that have not been Approved by the Board
of Directors to be adjusted as follows: (x) insurance, taxes, common charges,
utilities, debt service, labor expenses and required capital expenditures
(necessary to comply with any applicable laws or existing Contractual
Obligations) shall each be adjusted to actual amounts, (y) all capital and
non-recurring items (other than the aforesaid required expenditures) for the
current calendar year in such annual budget shall remain the same as in the
expiring Annual Budget, and (z) all other expense line items shall be adjusted
by an amount equal to the CPI Annual Percentage Increase (as hereinafter
defined) as of the date of the expiring Annual Budget. The line items in the
business plan and/or annual budget that have been Approved by the Board of
Directors shall replace the applicable line items in the prior Business Plan
and/or Annual Budget. The “CPI Annual Percentage Increase” computed as of a
particular calendar month shall be equal to the percentage difference between
the CPI for such calendar month and the CPI for the calendar month which is
twelve (12) months prior to such calendar month. The Managing Member shall be
entitled to make expenditures of Company funds in accordance with the foregoing.

-24-

--------------------------------------------------------------------------------

 

(e) After the Closing Date, no less often than four (4) times per year, but in
no event later than February 10, May 10, August 10 and November 10 of each year,
the Managing Member shall prepare, or cause to be prepared, and submit to the
Board of Directors for its review, updated sales projections for the residential
units (including condominiums and condo-hotel units) at the Project with
variance calculations indicating the differences in average sales price and
sales volume for the residential units compared to the most recently approved
Business Plan.

(f) If the proposed business plan and annual budget for a Project Component are
each Approved by the Board of Directors, then the same shall be the Business
Plan and Annual Budget for such Project Component for the next Fiscal Year.
Notwithstanding anything to the contrary set forth herein, at any time prior to
the day which is sixty (60) days before the beginning of the Fiscal Year to
which the proposed business plan and annual budget for a Project Component
relate, if either Member becomes aware of circumstances that require a change to
such proposed business plan or annual budget, then the Managing Member shall
submit a revised business plan and/or annual budget for such Project Component
to the Board of Directors for its Approval.

(g) The Managing Member shall be obligated to keep IW and the Board of Directors
advised of material changes to the Plans (and the anticipated effect of such
changes on the applicable Construction Budget) and the Approval of the Board of
Directors shall be required for any material scope changes or other material
modifications to the Plans

(h) The Managing Member shall promptly provide copies of the respective budgets
approved pursuant to Section 9.3(a)(iv) hereof to the respective Operations
Managers and shall provide reasonable oversight in respect of implementation of
the respective budgets.

(i) The Board of Directors shall at least on a quarterly basis discuss all
aspects of the Project, and in connection with such quarterly meeting the
Managing Member shall prepare (i) a meeting agenda, (ii) operating performance
information for the Project in a form reasonably satisfactory to IW, which
information shall not be required to contain greater detail than that which is
to be included in the monthly reports required pursuant to Section 7.2(c); and
(iii) so long as an Affiliate of MGM Parent is “Managing Member”, data
pertaining to the occupancy and financial performance of the hotel and casino
assets located in Las Vegas, Nevada owned or managed by MGM Parent with respect
to which MGM Parent (a) furnished data in connection with the May 2010 Company
Board meeting (a copy of which is attached hereto as Exhibit J) and (b) has, as
of the date of the meeting of the Board of Directors, the legal right to furnish
such data to third parties such as IW (the “Benchmarking Data”); provided,
however, (x) all Benchmarking Data shall be at all times subject to the terms
and conditions of that certain Confidentiality Agreement dated as of February
16, 2010 by and between MGM Parent and IW and its affiliates and successors and,
as set forth therein, shall be used for no purpose other than evaluating the
performance of the Project; (y) IW acknowledges that the Benchmarking Data may
constitute material non-public information pertaining to MGM Parent or its
Affiliates; and (z) IW agrees that it will not use the Benchmarking Data in
connection with effecting any transactions (whether buying, selling, pledging,
or hypothecating) in securities of MGM Parent or any derivatives or other
instrument based upon the securities of MGM Parent. In addition, on the first
(1st) and fifteenth (15th) day of each calendar month or the next Business Day,
if such dates are not Business Days, or on such other nearby date as the
Managing Member shall reasonably schedule, the Managing Member shall (1) deliver
to IW a reasonably detailed report on the financial performance of the Hotel
Assets (the “Bi- Weekly Performance Report”) and (2) make available appropriate
executives of the Managing Member to participate in a meeting with IW to discuss
the Bi-Weekly Performance Report, if such a meeting is requested by IW. All
rights established by this Section 7.8(i), including without limitation the
right to receive quarterly operating performance information for the Project,
the Benchmarking Data, and the Bi-Weekly Performance Report and to meet with
executives of the Managing Member, are personal to IW and non-transferrable to
any successor or assign of IW other than a Permitted Transferee of IW. In the
event that IW Transfers all or any portion of its Units to any Person other than
a Permitted Transferee, the Managing Member's obligations under this Section
7.8(i) shall automatically terminate without any further action of the Board of
Directors and this Section 7.8(i) shall be of no further force and effect.

Section 7.9 Ownership Ledger. The Company shall maintain a ledger in its
principal place of business in Nevada which shall at all times reflect the
current ownership of the Units and shall be available for inspection by any
applicable Gaming Authorities and their authorized agents at all reasonable
times, without notice.

-25-

--------------------------------------------------------------------------------

 

ARTICLE 8

CONFIDENTIALITY; INTELLECTUAL PROPERTY

Section 8.1 Confidential Treatment of Information. Each of the Members agrees,
and shall cause each of its Affiliates (i) not to disclose any material
information concerning the Company or its business to the press or the general
public without the approval of the other Member, such approval not to be
unreasonably withheld or delayed and (ii) to retain in strict confidence any
proprietary confidential information and trade secrets of the other Member,
whether disclosed prior to or after the date hereof, and not to use or disclose
to Persons other than the Member or its Affiliates (“third parties”), and to use
its best efforts to cause its employees, agents and consultants not to use or
disclose to third parties, such proprietary confidential information or trade
secrets without the approval of the other Member, unless in either case it can
be established by the disclosing party that such information:

(a) at the time of disclosure is part of the public domain and readily
accessible to the public or such third party;

(b) at the time of disclosure is already known by the receiving party otherwise
than pursuant to a breach of an obligation of confidentiality;

(c) is required by applicable law, regulation or court order to be disclosed; or

(d) is required by any vendor, supplier or consultant in order to carry out the
business of the Company, provided that the disclosing Member shall obtain the
written agreement and obligation of such third party, in a form reasonably
satisfactory to the other Member, prior to disclosing such information, that all
of the provisions of this Article 8 shall apply with equal effect to such third
party. The Company shall be a third party beneficiary of any such written
agreement.

Section 8.2 Intellectual Property. The Company shall own all trademarks, service
marks, trade names, logos, copyrights or other intellectual property created
expressly for the Project by MGM or its Affiliates. Other than as expressly
provided in the Development Management Agreement, the Operations Management
Agreements, or an Ancillary Agreement, the Company, IW, and their respective
Affiliates shall not have any right to use any trademark, service mark, trade
name, logo, copyright or other intellectual property owned by MGM or any of its
Affiliates that is not otherwise a Project Asset, in connection with the Project
or the business of the Company. Except as expressly provided herein, the
Company, MGM, and their respective Affiliates, shall not have the right to use
any trademark, service mark, trade name, logo, copyright or other intellectual
property owned by IW or any of its Affiliates, in connection with the Project or
the business of the Company.

ARTICLE 9

MANAGEMENT

Section 9.1 General.

(a) Subject to the other provisions of this Article 9 and except as otherwise
herein expressly provided, the exclusive power and authority to manage the
Company’s business shall be vested in a board of directors (the “Board of
Directors”) acting together by majority vote or by the affirmative vote of six
(6) Representatives of the Board of Directors (with the vote of at least one
Representative designated by MGM and by IW as long as MGM and IW, respectively,
are Members), as the case may be, and subject to the direction of the Board of
Directors, the officers of the Company. Except as provided in this Agreement,
Approved by the Board of Directors, or contemplated in an Additional Agreement,
no Member, officer, employee, or agent of any Member, shall directly or
indirectly (i) act as agent of the Company for any purpose, (ii) engage in any
transaction in the name of the Company, (iii) make any commitment in the name of
the Company, (iv) enter into any contract or incur any obligation in the name of
the Company or (v) in any other way hold itself out as acting for or on behalf
of the Company (each action listed in (i) through (v) and not otherwise excepted
above, an “Unauthorized Action”), and a Member shall be obligated to indemnify
the Company for any costs or damages incurred by the Company as a result of the
Unauthorized Action of such Member, any Representative or officer of the Company
appointed by such Member, or any officer, employee, representative or agent of
such Member. Any attempted action in contravention of the preceding sentence
shall be null and void ab initio, and not binding upon the Company unless
ratified with the Approval of the Board of Directors.

(b) Except as provided below, the Board of Directors shall be comprised of the
following six (6) authorized members (“Representatives”):

(i) three (3) Representatives designated by IW, who initially shall be the
individuals set forth on Exhibit G attached hereto; and

(ii) three (3) Representatives designated by MGM, who initially shall be the
individuals set forth on Exhibit G attached hereto.

-26-

--------------------------------------------------------------------------------

 

(c) Each of MGM and IW may change any of its Representatives on the Board of
Directors from time to time by written notice to the Company and the other
Member. Any Representative appointed to the Board of Directors may vote at any
meeting for any other Representative appointed by the same Member who is absent
at such meeting. The Board of Directors, upon a request by a Representative, may
invite other Persons to attend meetings of the Board of Directors. By notice to
the other from time to time, each of IW and MGM may appoint (and remove) one (1)
alternate for each of the Representatives that it is entitled to appoint. An
individual so appointed (and not removed) shall be an “Alternate” and, in the
Representative’s absence or at the Representative’s direction from time to time,
shall have the right in all respects to act in the place of, and vote for, the
Representative for whom he/she is the Alternate.

(d) Any actions that are required to be “Approved” by the Board of Directors
shall be taken (i) at a meeting of the Board of Directors upon (A) the vote of
the majority of the Representatives on the Board of Directors, (B) if MGM or its
Affiliate is a Member, the vote of at least one Representative designated by
MGM, and (C) if IW or its Affiliate is a Member, the vote of at least one
Representative designated by IW, or (ii) in writing upon resolutions duly
executed by the requisite number of the Representatives as set forth in (i)(A),
(B), and (C) above. Any action so authorized shall be deemed Approved by the
Board of Directors and notice thereof shall be delivered to all Members. Either
Member may call a meeting of the Board of Directors by written notice to the
other Member at least ten (10) Business Days prior to a meeting of the Board of
Directors and the written notice shall specify the time and place of the meeting
and the anticipated subjects to be discussed and/or on which a vote will be
taken (including identification of such matters as Major Decisions, if
applicable).

(e) Unless the Members determine otherwise, the Board of Directors shall meet,
at the Company’s expense, at least once each quarter at the offices of the
Company at a time and place which is mutually acceptable to the Representatives.
Any Representative or Alternate may attend any meeting of the Board of Directors
by telephone conference and the Company shall ensure that each Representative or
Alternate attending the meeting can hear all others present at the meeting and
be heard by them.

(f) Except as expressly stated herein, each Member and its Representatives shall
have the right to grant or withhold approval of any decision in its sole and
absolute discretion, taking into account only such Member’s own views, self
interest, objectives and concerns; provided that each Member and its
Representatives shall act in good faith. It is further acknowledged that the
Members and their Representatives may require certain internal approvals in
connection with some or all of such decisions. Neither Member nor any
Representative of a Member shall have any fiduciary duty to any other Member or
the Company; provided, however, that the provisions of this sentence shall not
alter or affect any of the specific rights, duties or obligations of the Members
set forth in this Agreement. Additionally, neither the Company nor any other
Member shall have any claims (whether relating to the fact of such approval
being granted or withheld or relating to the consequences thereof, including,
without limitation, any claim related to any alleged breach of fiduciary duty)
by reason of any Member or a Representative of a Member having failed to approve
a request or proposal from another Member or its Representatives or the Company.

Section 9.2 Management by Managing Member. Subject to Section 9.3 and Section
9.5 hereof, MGM shall be and hereby is appointed the Managing Member of the
Company and shall serve in such capacity without fee or other compensation for
its actions in its capacity as Managing Member, in each case, other than the
fees and other compensation set forth in the Additional Agreements. Except as
otherwise provided in this Agreement, the Managing Member shall delegate all
authority for the day to day management and operation of the Company to the
Development Manager pursuant to the Development Management Agreement and the
Operations Manager pursuant to the Operations Management Agreements as provided
in such agreements, provided, that such delegation shall not relieve the
Managing Member of its liability under this Agreement.

Section 9.3 Exclusive Powers of the Board of Directors.

(a) In addition to those matters which, pursuant to other provisions of this
Agreement, require Approval of the Board of Directors, the following matters
shall require the Approval of the Board of Directors (each, a “Major Decision”):

(i) approval of any annual budget for the day-to-day operations of a Project
Component;

(ii) approval of each of the initial Component Business Plans;

(iii) approval of any material amendment of or modification to any Business
Plan;

-27-

--------------------------------------------------------------------------------

 

(iv) approval of any material amendment of or modification to (A) the Business
Plan, (B) the Construction Budget or (C) the Annual Budget that (i) involves any
decision relating to a Contractual Obligation valued in excess of $20 million or
(ii) results in any change involving an amount of 5% in the aggregate
Construction Budget, 7.5% of the aggregate annual capital expenditure budget for
the Project, or 7.5% of the then current Annual Budget, provided, however, that
matters that are not in the reasonable control of MGM or an Affiliate of MGM
shall not be deemed to cause a change to any of the matters that requires the
Approval of the Board of Directors (by way of illustration, if employee wages
increase as a result of change in applicable minimum wage laws, the increase to
the Construction Budget and/or Annual Budget as a result of such wage increase
shall not be considered in determining the amount of a change to the
Construction Budget and/or an Annual Budget);

(v) the granting of a Lien or security interest in any asset of the Company or
any of its subsidiaries, except in the ordinary course of business;

(vi) any capital calls or Additional Capital Contributions funding other than
Additional Capital Contributions expressly Approved in the Business Plan or
expressly required pursuant to the terms of this Agreement;

(vii) any Major Contracts or Major Leases to be entered into by, or on behalf
of, the Company or any Subsidiary, except for any Major Contract expressly
Approved in the Business Plan;

(viii) except for transactions with any Affiliate of the Company expressly
Approved in the Business Plan, any transactions between the Company and any
Affiliate of the Company, or any amendment, modification or waiver of any of the
Contractual Obligations between the Company and any Affiliate of the Company;

(ix) the making of any distributions, other than distributions set forth in
Sections 6.1 and 6.2 hereof, to the Members;

(x) except as otherwise provided in this Agreement, the admission of additional
Members other than as a result a Transfer made pursuant to Section 11.2 hereof;

(xi) the acquisition of any real property in addition to the Project Assets
(excluding, however, any interest in any real property pursuant to an Ancillary
Agreement or other immaterial acquisition of property rights ancillary to the
development of the Project Assets);

(xii) any transaction which is unrelated to the purposes of the Company;

(xiii) the incurrence of any Financing;

(xiv) the modification, refinancing or early retirement of any Financing;

(xv) the sale of any Company assets or the assets of any Subsidiary, except (1)
as provided in the Development Management Agreement, the Operations Management
Agreements, or any Ancillary Agreement or (2) a sale of any Company assets or
the assets of any Subsidiary expressly Approved in the Business Plan;

(xvi) (1) prior to the completion of construction of the Project, the
commencement, settlement or compromise of any Damages or litigation by the
Company involving any amount in excess of $15,000,000, (2) at any time after the
completion of construction of the Project, the commencement, settlement or
compromise of any Damages or litigation by the Company involving any amount in
excess of $5,000,000, and (3) at any time and regardless of the amount at issue,
the submission to arbitration of any dispute or controversy between the Company,
on the one hand, and any Member or the Affiliate of any Member;

(xvii) the cancellation without replacement or lapse without replacement of any
material insurance policy or any changes to the insurance program, except, in
each case, as contemplated in the Business Plan or as may be required by the
lenders in connection with any Financing;

(xviii) any transaction that materially changes the scope of the Project;

(xix) any material change or modification to the Plans, including any change
order and changes of scope of the Project in excess of $1 million;

-28-

--------------------------------------------------------------------------------

 

(xx) requiring any loans from a Member to the Company;

(xxi) changing the Company Accountants as the external auditors of the Company;

(xxii) any change in the name of the Company;

(xxiii) making any U.S. federal, state, local or foreign income tax elections
that materially impact the tax liabilities of any Member;

(xxiv) amending this Agreement;

(xxv) any filing for bankruptcy, dissolution or liquidation of the Company or
any Subsidiary, or a merger, consolidation or recapitalization involving the
Company or any Subsidiary;

(xxvi) intentionally omitted;

(xxvii) approving any modification to, including any waiver of the Company’s
rights under, either of the Letters of Credit;

(xxviii)intentionally omitted; and

(xxix) establishing the initial policies and procedure respecting, including the
protocol for signing authority for, the Company’s bank accounts.

Notwithstanding anything to the contrary contained in this Section 9.3 but
subject to Section 9.5 hereof, a Major Decision shall not include any change to
the Plans that results in cost savings to the Project, provided that such change
could not reasonably be expected to materially (i) affect the Project’s fitness
for purpose, (ii) reduce projected revenues as set forth in the Project Business
Plan, or (iii) adversely affect the quality of the construction, design,
materials, finishes or furnishings of the Project, and the Managing Member has
the authority to make such change to the Plans without obtaining Approval of the
Board of Directors.

(b) With respect to any action that must be Approved by the Board of Directors,
each Representative on the Board of Directors shall be entitled to withhold its
approval in its sole discretion unless expressly provided otherwise in this
Agreement.

(c) In the event the requisite number of the Representatives on the Board of
Directors as set forth in Section 9.1(d) hereof is unable to agree regarding any
Major Decision (“Impasse”), neither the Company nor any Member may take any
further action to implement or execute any action that relates to such Major
Decision that is at an Impasse. The Members shall submit the applicable Major
Decision to the respective chairmen of IW and MGM for good faith discussions
regarding the resolution of the Impasse (“Escalation”).

(d) In the event an Impasse with respect to any of the Major Decisions described
in Sections 9.3(a)(i), 9.3(a)(ii), 9.3(a)(iii), 9.3(a)(iv), 9.3(a)(vi), and
9.3(a)(ix) remains twelve (12) months after the initial date of Escalation with
respect thereto (“Impasse Trigger Date”), IW may elect, but no later than sixty
(60) days after the corresponding Impasse Trigger Date, to initiate the
resolution procedure set forth in this Section 9.3(d) by providing a written
notice of such election to MGM (the date of such notice, the “Impasse Election
Date”), at which time:

(i) If the aggregate Unreturned Investment applicable to all of the Units held
by IW and its Affiliates is greater than the aggregate Conditional Transfer
Price for all of such Units:

(1) Within sixty (60) days of the Impasse Election Date, MGM may elect, by
written notice to IW, to purchase all rights and title to all of the Units owned
directly or indirectly by IW and its Affiliates at the purchase price equal to
one hundred percent (100%) of IW’s Unreturned Investment, and IW will transfer
and sell such Units to MGM (which such purchase shall be consummated in
accordance with the Cash Purchase Procedure); provided, however, that for the
purpose of this Section 9.3(d)(i), MGM’s failure to duly elect to purchase IW’s
Units shall be deemed to be an election not to purchase such Units; or

-29-

--------------------------------------------------------------------------------

 

(2) If MGM provides written notice that it does not elect, or is deemed not to
elect, to purchase the Units from IW and its Affiliates pursuant to Section
9.3(d)(i)(1) above, IW may elect to purchase all rights and title to all of the
Units owned directly or indirectly by MGM and its Affiliates at the purchase
price equal to one hundred percent (100%) of MGM’s Unreturned Investment, and
MGM will transfer and sell such Units to IW (which such purchase shall be
consummated in accordance with the Cash Purchase Procedure); or

(ii) If the aggregate Conditional Transfer Price for all of Units held by IW and
its Affiliates is greater than the aggregate Unreturned Investment applicable to
all of such Units:

(1) Within sixty (60) days of the Impasse Election Date, MGM may elect, by
written notice to IW, to purchase all rights and title to all of the Units owned
directly or indirectly by IW and its Affiliates at the purchase price equal to
one hundred percent (100%) of the Conditional Transfer Price applicable to such
Units, and IW will transfer and sell such Units to MGM (which such purchase
shall be consummated in accordance with the Cash Purchase Procedure); provided,
however, that for the purpose of this Section 9.3(d)(ii), MGM’s failure to duly
elect to purchase IW’s Units shall be deemed to be an election not to purchase
such Units; or

(2) If MGM provides written notice that it does not elect, or is deemed not to
elect, to purchase the Units from IW and its Affiliates pursuant to Section
9.3(d)(ii)(1) above, IW may elect to purchase all rights and title to all of the
Units owned directly or indirectly by MGM and its Affiliates at the purchase
price equal to one hundred percent (100%) of the Conditional Transfer Price
applicable to such Units, and MGM will transfer and sell such Units to IW (which
such purchase shall be consummated in accordance with the Cash Purchase
Procedure).

Section 9.4 Replacement of Managing Member. Except as otherwise provided in this
Agreement, the Managing Member may only be changed with the approval of each
Member, upon resignation of the Managing Member, upon an Event of Default on the
part of the Managing Member or, at the election of IW in the event of the
termination of the Managing Member or its Affiliate as the Operations Manager
due to a default (beyond all applicable cure periods) under any of the
Operations Management Agreements.

Section 9.5 IW Special Representative.

(a) IW may appoint a representative with respect to the Project (the “IW Special
Representative”). IW has appointed Mr. William Grounds as the IW Special
Representative. IW may replace or dismiss the IW Special Representative at any
time by giving written notice of such replacement or dismissal to MGM and IW may
specify a replacement IW Special Representative.

(b) MGM shall consult with the IW Special Representative with respect to making
any modification to the Business Plan, Construction Budget or the Annual Budget
which would impact any Contractual Obligation by $1 million or more and any
modification to the Business Plan, Construction Budget or the Annual Budget
which would impact any Contractual Obligation to increase by $1 million or more
shall require the approval of the IW Special Representative, such approval not
to be unreasonably conditioned, delayed or withheld; provided that the IW
Special Representative shall act in good faith.

(c) MGM will deliver or cause to be delivered to the IW Special Representative
copies of all written notices and reports at the same time provided to MGM or
its Affiliates relating to the Project.

(d) The IW Special Representative may attend meetings, conferences and
conference calls of MGM, the Operations Manager, governmental entities,
architects, engineers, contractors, tenants and other Persons, that are material
to the development and operation of the Project Components and MGM will use
reasonable efforts to cause the IW Special Representative to have reasonable
prior notice of such meetings, conferences and conference calls. MGM will, and
will cause its Affiliates performing any duties related to the Project
Components to, consider any input of the IW Special Representative in making any
determinations that are material to the development and operation of the Project
Components.

(e) MGM will provide office space to the IW Special Representative located at
the Project offices and suitable to ease of administration and function in the
exercise of the IW Special Representative’s duties.

(f) In the event that the IW Special Representative does not respond to a
request for approval under this Section 9.5 within five (5) Business Days after
such request is made, the IW Special Representative shall be deemed to have
approved such request.

(g) Upon the Completion Date, the IW Special Representative position shall
terminate without any further action of the Board of Directors.

-30-

--------------------------------------------------------------------------------

 

ARTICLE 10

REPRESENTATIONS AND WARRANTIES

Section 10.1 MGM. For the purposes of this Section 10.1, in addition all other
document or information otherwise expressly disclosed to IW in writing, any
document or information set forth in any public report (including all exhibits
thereto) filed by MGM Parent with the U.S. Securities and Exchange Commission
shall be deemed to have been expressly disclosed to IW in writing. For the
purposes of this Section 10.1, the “actual knowledge” of MGM shall mean the
actual (and not constructive) knowledge of James Murren, Robert Baldwin, Bruce
Aguilera and John McManus.

MGM hereby represents and warrants, as of the Effective Date, that:

(a) MGM is a Nevada limited liability company duly formed, validly existing and
in good standing under the laws of the State of Nevada and has the requisite
entity power and authority to enter into and carry out the terms of this
Agreement;

(b) all of the outstanding equity interests of MGM are owned directly or
indirectly by MGM Parent;

(c) all entity action required to be taken by MGM to enter into this Agreement
has been taken;

(d) this Agreement has been duly executed and delivered by MGM and constitutes
the legal, valid and binding obligation of MGM, enforceable in accordance with
its terms (subject to applicable bankruptcy, insolvency, moratorium or similar
laws affecting creditors’ rights generally, equitable principles and judicial
discretion);

(e) to the best of its knowledge, neither the execution and delivery of this
Agreement, nor the performance of its obligations hereunder, has resulted or
will result in any violation of, or default under, the charter documents of MGM
or any indenture, trust agreement, mortgage or other agreement or any permit,
judgment, decree or order to which MGM is a party or by which it is bound, and
there is no default and no event or omission has occurred which, with the
passage of time or the giving of notice or both, would constitute a default on
the part of MGM under this Agreement;

(f) to the best of its knowledge, there is no action, proceeding or
investigation, pending or threatened, which questions the validity or
enforceability of this Agreement as to MGM;

(g) MGM is in material compliance with all applicable U.S. federal, state or
local laws, statutes, ordinances, rules, regulations, orders, judgments or
decrees;

(h) MGM has no reason to believe that it or its Affiliates will not receive any
license, approval or permit necessary for the consummation of the transactions
contemplated by this Agreement;

(i) MGM is not, nor will the Company as a result of MGM holding Units be, an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended; and

(j) MGM acknowledges that the Units it owns have not been registered under the
Securities Act of 1933, as amended, or any other state or federal law relating
to the sale or offering for sale of securities (collectively, the “Securities
Laws”). MGM is aware that the Units owned by it cannot be resold without
registration under applicable Securities Laws or exemption therefrom.

Section 10.2 IW. For the purposes of this Section 10.2, the “actual knowledge”
of IW shall mean the actual (and not constructive) knowledge of William Grounds.

IW hereby represents and warrants, as of the Effective Date, that:

(a) IW is a corporation, duly organized, validly existing and in good standing
under the laws of the State of Nevada, and has the requisite power and authority
to enter into and carry out the terms of this Agreement;

(b) all of the outstanding equity interests of IW are owned directly or
indirectly by Dubai World;

(c) all entity action required to be taken by IW to enter into this Agreement
has been taken;

-31-

--------------------------------------------------------------------------------

 

(d) this Agreement has been duly executed and delivered by IW and constitutes
the legal, valid and binding obligation of IW, enforceable in accordance with
its terms (subject to applicable bankruptcy, insolvency, moratorium or similar
laws affecting creditors’ rights generally, equitable principles and judicial
discretion);

(e) to the best of its knowledge, neither the execution and delivery of this
Agreement, nor the performance of its obligations hereunder, has resulted or
will result in any violation of, or default under, the charter documents of IW
or any indenture, trust agreement, mortgage or other agreement or any permit,
judgment, decree or order to which IW is a party or by which it is bound, and
there is no default and no event or omission has occurred which, with the
passage of time or the giving of notice or both, would constitute a default on
the part of IW under this Agreement;

(f) to the best of its knowledge, there is no action, proceeding or
investigation, pending or threatened, which questions the validity or
enforceability of this Agreement as to IW;

(g) IW is in material compliance with all applicable and material U.S. federal,
state or local laws, statutes, ordinances, rules, regulations, orders, judgments
or decrees;

(h) IW has no reason to believe that it or its Affiliates will not receive any
license, approval or permit necessary for the consummation of the transactions
contemplated by this Agreement;

(i) IW is not, nor will the Company as a result of IW holding Units be, an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended; and

(j) IW acknowledges that the Units it owns have not been registered under the
Securities Laws. IW is aware that the Units owned by it cannot be resold without
registration under applicable Securities Laws or exemption therefrom.

Section 10.3 Brokers. The Parties each represent to the other that they have not
retained any broker, finder or agent in connection with the transactions
contemplated hereby or the negotiation thereof. Each Party shall indemnify and
hold the other Party harmless from and against all Damages, arising out of or
relating to any claim of brokerage or other commissions relative to this
Agreement or the transactions contemplated hereby insofar as any such claim
arises by reason of services alleged to have been rendered to or at the request
of the indemnifying Party.

ARTICLE 11

TRANSFER OF UNITS

Section 11.1 Restrictions on Transfers. Except as set forth in Section 11.2
hereof, no holder of Units may Transfer all or any portion of such holder’s
Units prior to the fifth (5th) anniversary of the Casino Opening Date.
Thereafter, a holder of Units may Transfer all or any portion of such holder’s
Units to any Person, subject to the conditions and restrictions set forth in
Section 11.3 hereof and to compliance with the terms of the right of first offer
set forth in Section 11.6 hereof and the Tag-Along Rights set forth in Section
11.8 hereof. Notwithstanding the foregoing, subject to Section 11.3 hereof, a
Member may at any time Transfer its Units pursuant to the terms set forth in
Section 11.2 hereof.

Section 11.2 Permitted Transfers. Subject to the conditions and restrictions set
forth in Section 11.3 hereof, a Member may at any time Transfer all or any
portion of its Units to (i) any other Member, and (ii) any Permitted Transferee
(each, a “Permitted Transfer”). Except in connection with a Transfer occurring
following compliance with the terms of the right of first offer set forth in
Section 11.6 hereof, no Member is released from its obligations under this
Agreement solely as a result of the Permitted Transfer of all of its Units to a
Permitted Transferee.

(a) As a condition to the Transfer to a Permitted Transferee, each Permitted
Transferee of any Member to which Units are Transferred shall agree to Transfer
back to such Member (or to another Permitted Transferee of such Member) any
Units it owns prior to such Permitted Transferee ceasing to be a Permitted
Transferee of such Member.

(b) Subject to the Approval of the Board of Directors, any Member may pledge its
Units as collateral to lenders in connection with the Financing. In addition,
either Member may pledge its Units as collateral in connection with any bona
fide financing transaction by its Affiliates, provided that the lender is an
institutional bank or investment bank and is not a Material Competitor nor an
Affiliate of a Material Competitor, and provided that such pledge would be
subordinate to the Financing. Such pledge must also provide that the Member
whose Units are not the subject of such pledge shall have the right, prior to
such lender’s foreclosure, to pay in full the debt secured by such pledge as it
relates to the applicable Units so pledged.

-32-

--------------------------------------------------------------------------------

 

Section 11.3 Conditions to Transfers. A Transfer will not be treated as a
Transfer permitted under Section 11.1 hereof, Section 11.2 hereof, or Section
11.6 hereof unless and until all of the following conditions are satisfied:

(a) The transferor and Transferee execute and deliver to the Company such
documents and instruments of conveyance as may be necessary or appropriate in
the opinion of counsel to the Company to effect such Transfer and the Transferee
executes and delivers to the Company a joinder to this Agreement in a form
reasonably satisfactory to the Company to be bound by the terms and conditions
of this Agreement to the same extent that the transferring Member was so bound.
In all cases, the transferor and/or Transferee must reimburse the Company for
all costs and expenses that the Company incurs in connection with such Transfer.

(i) The transferor and Transferee must furnish the Company with the Transferee’s
taxpayer identification number, sufficient information to determine the
Transferee’s initial tax basis in the Units transferred, and any other
information reasonably necessary to permit the Company to file all required U.S.
federal and state tax returns and other legally-required information statements
or returns. Without limiting the generality of the foregoing, the Company is not
required to make any distribution otherwise provided for in this Agreement with
respect to any transferred Units until the Company has received such
information.

(ii) The Transfer would not, in the opinion of counsel chosen by the Company,
result in the termination of the Company within the meaning of Section 708 of
the Code.

(iii) The Units to be Transferred must be registered under the Securities Laws,
or, unless waived by the non-transferring Members, the transferor must provide
to the Company an opinion of counsel, which opinion and counsel must be
reasonably satisfactory to the non-transferring Member, to the effect that such
Transfer is exempt from registration under the Securities Laws.

(iv) In the case of a Transfer to a Material Competitor, the non- Transferring
Member must consent to such Transfer.

(v) All approvals of any Gaming Authority required to effect a Transfer must be
obtained prior to such Transfer.

(b) Notwithstanding anything to the contrary in this Agreement, no Member shall
be permitted to Transfer its Units or any portion thereof to the extent such
Transfer would be in violation of applicable law (including Securities Laws and
all Gaming Laws) or would cause a default under any agreement or instrument to
which the Company is a party or by which it is bound.

Section 11.4 Prohibited Transfers.

(a) Any purported Transfer of Units that is not made in compliance with the
applicable provisions of Section 11.1, Section 11.2, and Section 11.6 hereof
shall be null and void and of no force or effect whatsoever. In the case of a
Transfer or attempted Transfer of Units other than pursuant to the applicable
provisions of Section 11.1, Section 11.2, and Section 11.6 hereof, the Party
engaging or attempting to engage in such Transfer is obligated to indemnify,
defend and hold harmless the Company and the other Members for, from and against
all cost, liability and damage that the Company or such indemnified Member may
incur (including incremental tax liabilities, attorneys’ fees and expenses) as a
result of such attempted Transfer and efforts to enforce the indemnity granted
hereby.

(b) If as a result of any direct or indirect transfer of Units, including any
Transfers that are permitted under this Article 11 or any transfers of any
direct or indirect interest in the Units that fall outside the definition of a
Transfer, a Material Competitor acquires a direct or indirect interest in the
Company, then, notwithstanding anything to the contrary in this Agreement, the
following shall apply:

(i) The Member with respect to whom such transfer has occurred (a “Passive
Member”) will become a passive member of the Company with no right to (x)
appoint more than one member to the Board of Directors, and all other
Representative appointed by such Member will be removed immediately from the
Board of Director and with no further action, (y) act as or appoint a Managing
Member, or (z) have a Representative appointed by such Passive Member not vote
on any matters other than those specifically provided in the Sections 9.3(a)(v),
9.3(a)(vii), 9.3(a)(xii), 9.3(a)(xx), 9.3(a)(xxi), and 9.3(a)(xxii) hereof.

-33-

--------------------------------------------------------------------------------

 

(c) Any purported Transfer of Units that is not made in compliance with the
applicable provisions of this Article 11 shall be null and void and of no force
or effect whatsoever. In the case of a Transfer or attempted Transfer of Units
other than pursuant to the applicable provisions of Article 11, the Party
engaging or attempting to engage in such Transfer is obligated to indemnify,
defend and hold harmless the Company and the other Member for, from and against
all cost, liability and damage that the Company or such indemnified Member may
incur (including incremental tax liabilities, attorneys’ fees and expenses) as a
result of such attempted Transfer and efforts to enforce the indemnity granted
hereby.

Section 11.5 Distributions and Allocations in Respect of Transferred Units. If
any Units are Transferred during any Fiscal Year in compliance with the
provisions of this Article 11, Profits and Losses, each item thereof and all
other items attributable to the Transferred Units for such Fiscal Year will be
divided and allocated between the transferor and the Transferee by taking into
account their varying interests during the Fiscal Year in accordance with Code
Section 706(d), using any convention permitted by law and selected by the
Managing Member. All distributions on or before the date of such Transfer will
be made to the transferor and all distributions thereafter will be made to the
Transferee. Any Transfer of a Member’s Unit to a transferor shall be deemed a
transfer of such Member’s Interest and Profit Interest represented by such Unit
in relation to the total number of Units owned by such Member immediately prior
to such Transfer. Solely for purposes of making such allocations and
distributions, the Company will recognize such Transfer not later than the end
of the calendar month during which the Company is given notice of the Transfer,
provided that, if the Company is given notice of a Transfer at least ten (10)
Business Days prior to the Transfer, the Company will recognize the Transfer as
of the date of the Transfer, and provided further that if the Company does not
receive a notice stating the date such Units were transferred and such other
information as the Managing Member may reasonably require within thirty (30)
days after the end of the Fiscal Year during which the Transfer occurs, then all
such items will be allocated, and all distributions will be made, to the Person
who, according to the books and records of the Company, was the owner of the
Units on the last day of such Fiscal Year. Neither the Company nor the Managing
Member will incur any liability for making allocations and distributions in
accordance with the provisions of this Section 11.5, whether or not the Managing
Member or the Company have knowledge of any Transfer of ownership of any Units.

Section 11.6 Right of First Offer.

(a) Notice. A Member desiring to Transfer Units (other than pursuant to Section
11.2 hereof) (a “Disposing Member”) shall first provide to the other Members and
the Company prior written notice of the Member’s intention to make a Transfer of
Units (the “Disposition Notice”), which shall set forth the number of Units
proposed to be Transferred (the “Offered Units”).

(b) Option to the Non-Disposing Member. Upon receipt of the Disposition Notice,
the other Member (the “Non-Disposing Member”) has the right, exercisable within
30 days after receipt of the Disposition Notice (the “Offer Period”), to offer
to purchase all, but not less than all, of the Offered Units by giving written
notice to the Disposing Member (the “Offer Notice”) and stating the terms
(including the cash purchase price per Unit) on which the Non-Disposing Member
irrevocably offers to purchase all of the Offered Units. The Disposing Member
may elect to accept the offer stated in the Offer Notice by giving written
notice (the “Acceptance Notice”) to the Disposing Member within 30 days after
receipt of the Offer Notice.

The delivery of the Acceptance Notice shall result in a binding contract between
the Disposing Member and the Non-Disposing Member at the price stated in the
Offer Notice. Within thirty (30) days following the receipt of the Acceptance
Notice or, if later, the receipt of any required approvals from any Gaming
Authority, the Disposing Member and the Non-Disposing Member shall complete the
sale and purchase of the Units.

(c) Sale to a Third Party. In the event that the Disposing Member does not
accept the offer set forth in the Offer Notice (or if the Non-Disposing Member
does not deliver an Offer Notice within the time period contemplated by Section
11.6(b) hereof), the Disposing Member shall have the right to sell the Units to
a third party at a price that is not less than the price set forth in the Offer
Notice and other terms and conditions that are not less favorable than the terms
and conditions set forth in the Offer Notice (or, if no Offer Notice was
delivered pursuant to Section 11.6(b) hereof, at any price and terms and
conditions); provided, however, that the consummation and closing of such sale
must occur within one hundred eighty (180) days after expiration of the Offer
Period, provided, further that such 180-day period may be extended to allow for
obtaining any necessary Gaming and regulatory approvals as long as the Disposing
Member and the proposed Transferee of the Disposing Member’s Units are using
commercially reasonable efforts to obtain such approvals. If such sale of the
Units is not closed within such 180-day period, or if the Disposing Member
wishes to enter into a contract to sell the Units on terms less than the price
set forth in the Offer Notice or on terms and conditions less favorable than set
forth in the Offer Notice, then any subsequent sale of the Units by the
Disposing Member may be effected only after again complying with the conditions
of this Section 11.6.

-34-

--------------------------------------------------------------------------------

 

Section 11.7 Indirect Transfers. In the case of an indirect Transfer of Units,
(A) the right of first offer provided for under Section 11.6 hereof shall apply
to all of the Units held by the Member (versus only the Offered Units ), and (B)
the burden is on the Member with respect to whom there is a Transfer to
construct a transaction in which the Units are separately priced in order to
determine whether the requirements of Sections 11.6 hereof and this Section 11.7
have been met.

Section 11.8 Tag-Along Rights.

(a) Notwithstanding anything to the contrary in this Agreement, neither Member
(“Selling Member”) may Transfer any or all of its Units to a Person other than
to a Permitted Transferee unless the other Member has the right to sell, in the
same transaction, its Units to such Person, on a pro rata basis based on each
Member’s Profit Interest, for a purchase price determined in the identical
manner, after giving effect to any adjustments made pursuant to Section 3.5(b)
hereof to the Profit Interest corresponding to such Member’s Units, to the
Profit Interest attach, as the purchase price of the Selling Member’s Units
shall have been determined (and subject to identical method of payment and other
terms).

(b) As soon as practicable after the Selling Member decides or proposes to sell
any or all of its Units, but at least ninety (90) days before the proposed date
of a sale of the Selling Member’s Units, the Selling Member shall give a written
notice (the “Tag-Along Notice”) to the other Member at each Member’s address as
shown on the Company’s records. The Tag-Along Notice shall describe in detail
the proposed sale, including the proposed price or consideration to be paid, the
name and address of the proposed Transferee, and if the Selling Member is
proposing to sell less than all of its Units, the proportion of their total
Units that they intend to sell. The non- Selling Member (“Tagging Member”) shall
have the right to sell to the proposed Transferee the same proportion, based on
such Member’s Profit Interest, of such Member’s Units on the terms, subject to
adjustments in the price based on any adjustments to each Member’s Profit
Interest previously made pursuant to this Section 3.5(b) hereof, set forth in
the Tag-Along Notice. Other than as set forth herein, the terms of the Tag-Along
Notice shall not be more burdensome to the Tagging Member than the terms
applicable to the Selling Member in the purchase transaction with the
Transferee.

(c) The Tagging Member shall exercise the rights under this Section 11.8 by
delivering a notice of exercise to the Selling Member, with a copy to the
Company, within thirty (30) days after the delivery of the Tag-Along Notice to
the Tagging Member.

(d) No later than one hundred eighty (180) days following delivery of the Tag
Along Notice to the Company, the Selling Members shall conclude the sale of its
Units on the terms and conditions described in the Tag Along Notice, and the
Tagging Member shall simultaneously sell its Units on the terms and conditions
described in the Tag Along Notice (subject to adjustments in the price based on
any adjustments to each Member’s Profit Interest previously made pursuant to
Section 3.5(b) hereof).

ARTICLE 12

GAMING LAWS

Section 12.1 Qualifications.

(a) Subject to Gaming Laws. If the Company becomes, and for as long as it
remains, subject to regulation under any Gaming Laws, ownership of the Company
shall be held subject to the applicable provisions of any applicable Gaming
Laws.

(b) Officers and Employees. The election of an individual to serve in any
capacity with the Company is subject to any findings of suitability,
qualifications or approvals required under any Gaming Laws. For purposes of this
Agreement, an individual shall be qualified to serve as an officer or in any
other capacity, for so long as that individual is determined to be, and
continues to be, qualified and deemed suitable by all Gaming Authorities and
under all applicable Gaming Laws. In the event any such individual does not
continue to be so qualified and suitable, that individual shall be disqualified
and shall cease to be an officer or serve in such other capacity with the
Company.

-35-

--------------------------------------------------------------------------------

 

ARTICLE 13

EVENTS OF DEFAULT

Section 13.1 Events of Default. The occurrence of any of the following events
shall constitute an “Event of Default” hereunder on the part of the Member to
which such event relates (the “Defaulting Member”) if within 30 days following
delivery to the Defaulting Member of written notice of such default by the other
Member, or within 10 days if the default is due solely to the non-payment of
monies, the Defaulting Member fails to pay such monies, or in the case of
non-monetary defaults, fails to commence substantial efforts to cure such
default or thereafter fails within a reasonable time to prosecute to completion
with diligence the curing of such default; provided, however, that the
occurrence of any of the events described in Section 13.1(a) or (b) below shall
constitute an Event of Default immediately upon such occurrence without any
requirement of notice or the passage of time except as specifically set forth
therein:

(a) the violation by a Member of any of the restrictions set forth in Article 11
of this Agreement upon the right of such Member to Transfer its Units (a
“Transfer Breach”);

(b) (i) the institution by a Member of proceedings under any federal or state
law for the relief of debtors wherein such Member is seeking relief as a debtor,
(ii) a general assignment by a Member for the benefit of creditors, (iii) the
institution by a Member of a proceeding for relief under the Bankruptcy Code,
(iv) the institution against a Member of a proceeding under the Bankruptcy Code,
which proceeding is not dismissed, stayed or discharged within 60 days after the
filing thereof or, if stayed, which stay is thereafter lifted without a
contemporaneous discharge or dismissal of such proceeding, (v) the admission by
a Member in writing of its inability to pay its debts as they mature or (vi) the
attachment, execution or other judicial seizure of all or any substantial part
of a Member’s Units which remains undismissed or undischarged for a period of 15
days after the levy thereof, if such attachment, execution or other judicial
seizure would reasonably be expected to have a material adverse effect upon the
performance by such Member of its obligations under this Agreement; provided,
however, that any such attachment, execution or seizure shall not constitute an
Event of Default if such Member posts a bond sufficient to fully satisfy the
amount of such claim or judgment within 15 days after the levy thereof and the
Member’s Units are thereby released from the lien of such attachment (each an
“Event of Bankruptcy”); provided, however, that notwithstanding the foregoing or
any provision of Delaware law to the contrary, none of the Events of Bankruptcy
enumerated above shall be deemed an Event of Default hereunder until such time
as: (a) a chapter 11 trustee or an examiner with expanded powers is appointed to
exercise rights otherwise vested in the Member's estate or in the Member as
debtor in possession, (b) the Event of Bankruptcy is a chapter 7 case in which
an order for relief is entered, or a chapter 11 case that has been converted to
chapter 7 by entry of an order directing such conversion, (c) following an Event
of Bankruptcy, the Member does not perform its obligations hereunder, or (d)
following an Event of Bankruptcy involving MGM or corresponding event involving
any of MGM’s Affiliates, an Operations Manager does not perform its obligations
under the applicable Operations Management Agreement;

(c) any material breach by a Member of its representations and warranties
pursuant to Article 10 hereof or any material default in performance of, or
failure to comply with, any other agreement, obligation or undertaking of a
Member contained in this Agreement;

(d) the issuance of a final and non-appealable order or directive of a
governmental agency of any jurisdiction, including any Gaming Authorities,
disqualifying a Member from holding any license, approval or permit required for
the business of the Company, or directing that the other Member or any of its
Affiliates terminate its relationship with such Member (a “License Breach”);

(e) the occurrence of any fraudulent act or intentional act of willful
misconduct by a Member in connection with or in any way relating to the Company,
the Project or the Project Assets;

(f) intentionally omitted; or

(g) the failure by MGM, MGM MIRAGE or its Affiliate to make any payment of all
capital expenditures related to the People Mover in excess of Fifty Million
Dollars ($50,000,000) as and when required.

Section 13.2 Remedies upon Default.

(a) Upon the occurrence of any Event of Default, the Non-Defaulting Member shall
have the right, without limitation, to exercise any and all rights and remedies
set forth in this Agreement or as may be available at law or in equity against
the Defaulting Member.

-36-

--------------------------------------------------------------------------------

 

(b) In no event shall any Member have the right to, nor shall any Member be
obligated or liable for, consequential, special or punitive damages, and in no
event may the total damages recovered under any circumstances exceed the amount
of Capital Contributions paid or payable by a Member; provided, however, that,
nothing in this Section 13.2 shall be deemed to apply to, or limit or otherwise
modify, any rights of any Member under Section 4.2(c)(ii) or Section 13.4
hereof.

Section 13.3 Indemnification.

(a) Indemnification by MGM. MGM shall indemnify and defend the Company, the
Subsidiaries of the Company, IW, IW’s Affiliates and their respective
stockholders, members, partners, managers, officers, directors, employees,
agents, successors and assigns (the “IW Indemnitees”) against, and shall hold
the IW Indemnitees harmless from, any Damages incurred or suffered by an IW
Indemnitee resulting from, arising out of, or in connection with, or otherwise
with respect to any breach of any representation, warranty, covenant or
agreement made by MGM contained in this Agreement; provided, however, that the
cumulative indemnification obligation of MGM under this Section 13.3(a) shall in
no event exceed the Unreturned Investment of IW at the time of such
indemnification.

(b) Indemnification by IW. IW shall indemnify and defend Company, the
Subsidiaries of the Company, MGM, MGM’s Affiliates and their respective
stockholders, members, partners, managers, officers, directors, employees,
agents, successors and assigns (the “MGM Indemnitees”) against, and shall hold
the MGM Indemnitees harmless from, any Damages incurred or suffered by an MGM
Indemnitee resulting from, arising out of, or in connection with, or otherwise
with respect to any breach of any representation, warranty, covenant or
agreement made by IW contained in this Agreement; provided, however, that the
cumulative indemnification obligation of IW under this Section 13.3(b) shall in
no event exceed the Unreturned Investment of MGM at the time of such
indemnification.

Section 13.4 Buy Out on Default. At any time during the continuance of an Event
of Default under this Agreement resulting from a Transfer Breach or a License
Breach, the Non- Defaulting Member, without limiting any other rights or
remedies it may have under this Agreement, at law or in equity, may, upon
written notice (the “Appraisal Notice”) delivered to the Defaulting Member,
elect to purchase all (but not less than all) of the Units of the Defaulting
Member for cash in an amount equal to the lesser of (A) the Conditional Transfer
Price and (B) the amount of the Unreturned Investment for the Defaulting Member,
and the Defaulting Member will Transfer and sell such Units to the
Non-Defaulting Member (which such purchase shall be consummated in accordance
with the Cash Purchase Procedure. The “Appraised Value” for all of the Units of
a Member shall be the distribution that such Member would receive pursuant to
Section 14.3 hereof if a single purchaser unrelated to any Member purchased the
Company business and assets as a going concern, subject to all existing
indebtedness and Liens, in a single cash purchase, taking into account the
current condition, use and net income of the Project and the Company were
liquidated. If the Members are unable to mutually agree upon the Appraised Value
within 30 days after delivery of the Appraisal Notice, each Member shall select
a reputable MAI appraiser to determine the Appraised Value. The two appraisers
shall furnish the Members with their written appraisals within 45 days of their
selection, setting forth their determinations of the Appraised Value as of the
date of the Appraisal Notice. If the higher of such appraisals does not exceed
the lower of such appraisals by more than 10%, the Appraised Value shall be the
average of the two appraisals. If the higher of such appraisals exceeds the
lower of such appraisals by more than 10%, the two appraisers shall, within 20
days, mutually select a third reputable MAI appraiser. The third appraiser shall
furnish the Members with its written appraisal within 45 days of its selection,
and the Appraised Value shall be the average of the three appraisals. The cost
of the appraisals shall be borne equally by the Defaulting Member and the
Non-Defaulting Member. The determination of the Appraised Value in accordance
with this Section 13.4 shall constitute a final and non-appealable arbitration.
The closing of the purchase and sale of the Units of the Defaulting Member
pursuant to this Section 13.4 shall occur not later than 180 days after
determination of the Appraised Value, or such other time as may be directed by
the Nevada Gaming Authorities. At the closing, the Defaulting Member shall
deliver to the Non-Defaulting Member good title to its Units, free and clear of
any Liens.

ARTICLE 14

DISSOLUTION AND LIQUIDATION

Section 14.1 Events of Dissolution. Except as set forth in Section 14.2 hereof,
the Company shall dissolve upon the occurrence of any of the following events:

(a) the sale or other disposition (including, without limitation, taking by
eminent domain) of all or substantially all of the assets of the Company and the
collection of the proceeds thereof;

(b) the approval of each of the Members;

-37-

--------------------------------------------------------------------------------

 

(c) the death, withdrawal, Event of Bankruptcy which constitutes an Event of
Default, or dissolution of a Member, or the occurrence of any event that
terminates a Member’s continued interest in the Company or causes a Transfer of
such interest by operation of law, unless within 90 days after such event one or
more new Members is admitted pursuant to Section 11.2 or 14.2 hereof; or

(d) the occurrence or failure to occur of any other event, as a result of which
it is or becomes unlawful or impossible to carry on the business of the Company.

Section 14.2 Members’ Consent to Continue Business. Upon the occurrence of an
event described in Section 14.1 hereof which may cause the dissolution of the
Company, or subsequent discovery of the occurrence of such an event, the
Managing Member shall immediately notify each of the remaining Members of the
occurrence of the event, and each of the remaining Members shall notify the
Managing Member whether or not it consents to continue the business of the
Company. If all of the remaining Members consent to continue the Company’s
business, then the Company shall not be dissolved and the remaining Members
shall continue the Company’s business.

Section 14.3 Dissolution and Liquidation. Upon the occurrence of an event of
dissolution described in Section 14.1 hereof, if the business of the Company is
not continued by the remaining Members pursuant to Section 14.2 hereof, the
Company shall continue solely for the purpose of winding up its affairs in an
orderly manner, liquidating its assets and satisfying the claims of its
creditors and Members and no Member shall take any action that is inconsistent
with, or not necessary to or appropriate for, winding up the Company’s business
and affairs. To the extent not inconsistent with the foregoing, all covenants
and obligations set forth in this Agreement shall continue in effect until such
time as the Company’s assets have been distributed pursuant to this Section 14.3
and the Company has been liquidated. The Managing Member shall be responsible
for overseeing the winding up and liquidation of the Company, shall take full
account of the Company’s liabilities and assets, shall cause the assets to be
liquidated as promptly as is consistent with obtaining the fair market value
thereof and shall cause the proceeds therefrom, to the extent sufficient
therefor, to be applied and distributed in the following order:

(a) first, to the payment and discharge of all of the Company’s debts and
liabilities to creditors other than Members, in the order of priority provided
by law;

(b) second, to the payment and discharge of all of the Company’s debts and
liabilities to Members, other than liabilities for distributions to which
Members are entitled in their capacities as Members pursuant to Article 6;

(c) third, to the establishment of any reserves that may reasonably be deemed
necessary by the Managing Member to meet any contingent or unforeseen
liabilities or obligations of the Company not covered by insurance. Any such
reserve shall be deposited in a bank or other financial institution. All or any
portion of such reserve no longer needed for the purpose for which it was
established shall be distributed as promptly as practicable in accordance with
Section 14.3(d) hereof, as appropriate; and

(d) fourth, to the Members in accordance with Article 6.

The Managing Member shall not receive any compensation for any services
performed pursuant to this Section 14.3 but shall be entitled to reimbursement
for all out-of-pocket costs and expenses reasonably incurred in connection
therewith.

It is intended that the distributions set forth in this Section 14.3(d) comply
with the requirement of Regulations Section 1.704-1(b)(2)(ii)(b)(2) that
liquidating distributions be made in accordance with positive Capital Accounts.
However, if the balances in the Capital Accounts do not result in such
requirement being satisfied, no change in the amounts of distributions pursuant
to Article 6 shall be made, but rather, items of income, gain, loss, deduction
and credit will be reallocated between the Members so as to cause the balances
in the Capital Accounts to be in the amounts necessary so that, to the extent
possible, such result is achieved.

Section 14.4 Notice of Dissolution. Upon the occurrence of an event of
dissolution described in Section 14.1 hereof, if the business of the Company is
not continued by the remaining Members pursuant to Section 14.2 hereof, the
Managing Member shall, within 30 days thereafter (i) provide written notice
thereof to each of the Members and to all other Persons with whom the Company
regularly conducts business (as determined in the discretion of the Managing
Member) and (ii) publish notice of such dissolution in a newspaper of general
circulation in each place in which the Company conducts business.

Section 14.5 Disassociation. Unless and until an Event of Bankruptcy constitutes
an Event of Default, Section 18-304 of the Delaware Limited Liability Company
Act, and any other applicable statute or principle of law, and any other
provision herein, shall not result in such Member ceasing to be a Member in the
Company or otherwise result in such Member’s rights being restricted, limited or
abridged.

-38-

--------------------------------------------------------------------------------

 

ARTICLE 15

MISCELLANEOUS PROVISIONS

Section 15.1 Waiver of Partition and Covenant Not to Withdraw. Each Member
covenants and agrees that the Members have entered into this Agreement based on
the mutual expectation that both Members will continue as Members and carry out
the duties and obligations undertaken by them hereunder and, except as otherwise
expressly required or permitted by this Agreement or approved by each of the
Members, each Member covenants and agrees not to (i) take any action to require
partition or to compel any sale with respect to its Units or any property of the
Company, (ii) take any action to file a certificate of dissolution or its
equivalent with respect to itself, (iii) take any action that would cause an
Event of Bankruptcy to constitute an Event of Default of such Member, (iv)
withdraw or resign, or attempt to do so, from the Company, (v) exercise any
power under the Act to dissolve the Company, (vi) except as permitted herein,
transfer all or any portion of its Units, (vii) petition for judicial
dissolution of the Company or (viii) demand a return of its capital
contributions. Upon any breach of this Section 15.1 by any Member, the other
Member (in addition to all rights and remedies it may have under this Agreement,
at law or in equity) shall be entitled to a decree or order from a court of
competent jurisdiction restraining and enjoining such application, action or
proceeding.

Section 15.2 Additional Agreements. IW shall have the right to exercise any and
all remedies of the Company under any Additional Agreements in the name of and
on behalf of the Company, without the necessity of and further notice to the
counterparty under the applicable Additional Agreements.

Section 15.3 Notices. Unless otherwise provided herein, all notices or other
communications required or permitted by this Agreement shall be in writing and
shall be deemed to have been duly given on the date of delivery if delivered
personally to the Party to whom notice is given, on the next Business Day if
sent by confirmed facsimile transmission or on the date of actual delivery if
sent by overnight commercial courier and properly addressed to the Party at its
address set forth below, or at any other address that any Party may from time to
time designate by written notice to the others:

If to MGM:

Project CC, LLC

c/o MGM Resorts International

3600 Las Vegas Boulevard South

Las Vegas, Nevada 89109

Attention: General Counsel

Facsimile: (702) 693-7628

If to MGM Parent:

MGM Resorts International

3600 Las Vegas Boulevard South

Las Vegas, Nevada 89109

Attention: General Counsel

Facsimile: (702) 693-7628

If to IW:

Infinity World Development Corp.

c/o Dubai World

The Galleries -- Building 4, Level 6

Downtown Jebel Ali

P. O. Box 17000

Dubai, United Arab Emirates

Attention: General Counsel

Facsimile: 011-971-4-361-2680

Section 15.4 Amendments. The provisions of this Agreement may not be waived,
amended or repealed, in whole or in part, except with the written consent of
each of the Members.

Section 15.5 Successors and Assigns. This Agreement shall be binding on, and
inure to the benefit of, the Parties hereto and their respective heirs, legal
representatives, successors and permitted transferees and assigns.

-39-

--------------------------------------------------------------------------------

 

Section 15.6 Time. Time is of the essence with respect to this Agreement and
each and every provision hereof.

Section 15.7 Severability. Each provision of this Agreement is intended to be
severable. If any term or provision hereof is held to be illegal or invalid for
any reason, such illegality or invalidity shall not affect the legality or
validity of the remainder of this Agreement.

Section 15.8 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

Section 15.9 Attorneys’ Fees and Other Costs. Except as otherwise provided in
this Agreement, each of the Parties shall bear its own legal fees and expenses
in connection with the negotiation, execution and performance of this Agreement.
The Company shall bear all legal fees and expenses in connection with any
proceeding in which the Company is named as a party. Should any action or
proceeding be commenced (including without limitation any proceeding in
bankruptcy) by any of the Parties to enforce any of the terms of this Agreement
or that in any other way pertains to Company affairs or this Agreement, the
prevailing Party or Parties in such action or proceeding (as determined by the
presiding official(s)) shall be entitled to receive from the opposing Party or
Parties the prevailing Party’s reasonable costs and attorneys’ fees incurred in
investigating, prosecuting, defending or appearing in any such action or
proceeding.

Section 15.10 Entire Agreement. This Agreement (together with the Letter
Agreement) constitutes the complete and exclusive statement of the agreement
among the Parties with respect to the subject matter hereof. This Agreement
supersedes all prior negotiations, understandings and agreements of the Parties,
written or oral, with respect to the subject matter hereof.

Section 15.11 Further Assurances. Each of the Parties agrees to perform any
further acts and execute, acknowledge and deliver any documents or instruments
that may be reasonably necessary or appropriate to carry out the provisions of
this Agreement and to satisfy the conditions to the obligations of the Parties
hereunder.

Section 15.12 Headings; Interpretation. Article and section headings contained
in this Agreement are for convenience of reference only and shall not be deemed
a part of this Agreement or have any legal effect. All provisions of this
Agreement shall be construed to further the interests and business of the
Company. The Parties agree to cooperate with one another in all respects in
order to effect the purposes of and carry out the business activities of the
Company, as more particularly set forth herein.

Section 15.13 Exhibits. Each of the Exhibits referred to herein and attached
hereto is hereby incorporated by reference and made a part hereof for all
purposes. Unless the context otherwise expressly requires, any reference to
“this Agreement” shall mean and include all such Exhibits.

Section 15.14 Approvals and Consents. Whenever the approval or consent of a
Member or any of the Parties is required by this Agreement, such Member or Party
shall have the right to give or withhold such approval or consent in its sole
and unfettered discretion, unless otherwise expressly provided herein.

Section 15.15 Estoppels. Each of the Parties shall, upon the written request of
any other Party, promptly execute and deliver to the other Parties a statement
certifying that this Agreement is unmodified and in full force and effect (or,
if modified, the nature of the modification) and whether or not there are, to
such Party’s knowledge, any uncured defaults on the part of the other Party or
Parties, specifying such defaults if any exist. Any such statement may be relied
upon by third parties.

Section 15.16 Compliance with Laws and Contractual Obligations. Each of the
Members shall at all times act in accordance with all applicable laws and
regulations and shall indemnify and hold the other Parties (including their
respective directors, officers, employees, Affiliates, successors and assigns)
harmless for, from and against any and all Damages, arising out of or relating
to any breach of such laws or regulations. The Company will at all times comply
with all legal and Contractual Obligations and requirements applicable to the
acquisition or development of the Project Assets and the operation of the
Project.

Section 15.17 Remedies Cumulative. Each right, power and remedy provided for in
this Agreement or now or hereafter existing at law, in equity, by statute or
otherwise shall be cumulative and concurrent and shall be in addition to every
other right, power or remedy provided for in this Agreement or now or hereafter
existing at law, in equity, by statute or otherwise, and the exercise by any
Party of any one or more of such rights, powers or remedies shall not preclude
the simultaneous or later exercise by such Party of any or all of such other
rights, powers or remedies.

-40-

--------------------------------------------------------------------------------

 

Section 15.18 Waiver. No consent or waiver, express or implied, by any Party to
or of any breach or default by any other Party in the performance of obligations
under this Agreement shall be deemed or construed to be a consent or waiver to
or of any other breach or default in the performance by such Party. Failure on
the part of any Party to complain of any act or failure to act by any other
party or to declare any other party in default, irrespective of how long such
failure continues, shall not constitute a waiver by any Party of its rights
under this Agreement.

Section 15.19 Governing Law and Choice of Forum. This Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware,
excluding its conflict of law principles. In the event of any litigation between
the Parties concerning or arising out of this Agreement, the Parties hereby
consent to the exclusive jurisdiction of the federal and state courts in
Delaware.

Section 15.20 Survival of Indemnification Obligations. Each and every
indemnification obligation of any one or more of the Members hereto shall
expressly survive the termination of this Agreement and the dissolution of the
Company.

Section 15.21 Limited Liability.

(a) The Parties acknowledge that in the event there is a default or an alleged
default by MGM under the arrangements contemplated by this Agreement, or any
party has any claim arising from the arrangements contemplated in this
Agreement, no party shall commence any lawsuit or otherwise seek to impose any
liability whatsoever against Mr. Kirk Kerkorian, Tracinda Corporation, a Nevada
corporation, and any other corporation or entity controlled by Mr. Kerkorian
(other than MGM Parent and its subsidiaries) or any principals of MGM Parent or
the Affiliates of such principals (the “MGM Parent Restricted Affiliates”). The
Parties hereby further agree that none of the MGM Parent Restricted Affiliates
shall have any liability whatsoever with respect to this Agreement. The Parties
hereby further agree that they shall not permit or cause the Company to assess a
claim or impose any liability against any MGM Parent Restricted Affiliate,
either collectively or individually, as to any matter or thing arising out of or
relating to this Agreement. In addition, the Parties agree that none of the MGM
Parent Restricted Affiliates, individually or collectively, is a party to this
Agreement or liable for any alleged breach or default of this Agreement by MGM
or its Affiliates. It is expressly understood and agreed that this provision
shall have no force and effect with respect to any document or agreement as to
which Kirk Kerkorian or Tracinda Corporation is a party with IW or IW’s
Affiliates, except as set forth in such other agreement.

(b) The Parties acknowledge that in the event there is a default or an alleged
default by IW under the arrangements contemplated by this Agreement, or any
party has any claim arising from the arrangements contemplated in this
Agreement, no party shall commence any lawsuit or otherwise seek to impose any
liability whatsoever against either the Government of Dubai, the United Arab
Emirates, any corporation or entity controlled by the Government of Dubai or the
United Arab Emirates (other than IW and its subsidiaries) or any principals of
Dubai World or the Affiliates of such principals (the “Dubai World Restricted
Affiliates”). The Parties hereby further agree that none of the Dubai World
Restricted Affiliates shall have any liability whatsoever with respect to this
Agreement. The Parties hereby further agree that they shall not permit or cause
the Company to assess a claim or impose any liability against any Dubai World
Restricted Affiliate, either collectively or individually, as to any matter or
thing arising out of or relating to this Agreement. In addition, the Parties
agree that none of the Dubai World Restricted Affiliates, individually or
collectively, is a party to this Agreement or liable for any alleged breach or
default of this Agreement by IW or its Affiliates.

Section 15.22 Sovereign Immunity Waiver. IW irrevocably waives, with respect to
itself and its revenues and assets (irrespective of their use or intended use),
all immunity on the grounds of sovereignty or other similar grounds from (a)
suit, (b) jurisdiction of any court of Delaware or (c) relief by way of
injunction, order for specific performance or for recovery of enforcement of any
judgment to which it or its revenues or assets might otherwise be entitled in
any proceedings under or in connection with this Agreement by the courts of any
jurisdiction and irrevocably agrees that it will not claim any such immunity in
any such proceedings and that the waivers set forth in this provision are
intended to be irrevocable.

Section 15.23 Member Enforcement. IW shall have the power and authority to
enforce any breach or to allege and enforce any breach or Event of Default by
MGM under this Agreement without the necessity of including the Managing Member
in any such action. The Managing Member cannot and is not authorized to waive,
on behalf of IW, the occurrence or continuance of any breach or Event of Default
of this Agreement without the prior written consent of IW, which consent may be
withheld by IW in its sole and absolute discretion. Notwithstanding the
provisions of Section 9.3(a)(xvi), in the event that either Member is in breach
of this Agreement, the other Member may bring a claim or action on behalf of the
Company against the breaching Member to enforce the rights of the Company
against such breaching Member.

-41-

--------------------------------------------------------------------------------

 

Section 15.24 Release of Dubai World. Subject in all respects to the provisions
of the succeeding sentence, Dubai World’s obligations under this Agreement are
hereby deemed satisfied in full and Dubai World is irrevocably released and
forever discharged from any and all liabilities, claims, cross-claims, causes of
action, rights, actions, suits, debts, liens, damages, costs, attorneys’ fees,
losses, expenses, obligations or demands, of any kind whatsoever, whether known
or unknown, suspected or unsuspected, based on any facts, actions, or conduct
occurring from the beginning of time through the Effective Date, that arise out
of or relate to this Agreement (the “Deemed Satisfaction of DW Obligations”).

Section 15.25 Release of Mirage Resorts. Subject in all respects to the
provisions of the succeeding sentence, Mirage Resort’s obligations under this
Agreement are hereby deemed satisfied in full and Mirage Resorts is irrevocably
released and forever discharged from any and all liabilities, claims,
cross-claims, causes of action, rights, actions, suits, debts, liens, damages,
costs, attorneys’ fees, losses, expenses, obligations or demands, of any kind
whatsoever, whether known or unknown, suspected or unsuspected, based on any
facts, actions, or conduct occurring from the beginning of time through the
Effective Date, that arise out of or relate to this Agreement (the “Deemed
Satisfaction of MR Obligations”). Notwithstanding the preceding sentence, and
any rule of law or equity to the contrary notwithstanding, Mirage Resort’s
obligations under this Agreement, shall automatically reinstate without any
further notice or other action being required on the part of the Company, in the
event that (i) there is any breach or default by MGM or MGM MIRAGE of MGM or MGM
MIRAGE’s obligations set forth in Section 4.6 hereof; or (ii) MGM or an MGM
Affiliate fails to make any other payment as and when required pursuant to the
terms hereof or of the applicable Additional Agreement, then until the same has
been cured by MGM, MGM MIRAGE or an MGM Affiliate, as applicable, it shall be as
if the Deemed Satisfaction of MR Obligations pursuant to the first sentence of
this Section 15.25 had never occurred.

Section 15.26 WAIVER OF TRIAL BY JURY. THE MEMBERS TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVE ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION, cause
of action, or proceeding arising under or with respect to this agreement, or in
any way connected with, or related to, or incidental to, the dealings of the
members hereto with respect to this agreement or the transactions related hereto
or thereto, in each case whether now existing or hereafter arising, and
irrespective of whether sounding in contract, tort, or otherwise.

[Signatures on Next Page]

 

 

 

-42-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

 

PROJECT CC, LLC

a Nevada corporation

 

/s/ Bruce A. Aguilera

Name:

 

Bruce A. Aguilera

Title:

 

Assistant Corporate Secretary

 

INFINITY WORLD DEVELOPMENT CORP

a Nevada corporation

 

/s/ William Grounds

Name:

 

William Grounds

Title:

 

President and COO

 

 

[Signature Page to LLC Agreement]

--------------------------------------------------------------------------------

 

EXHIBIT A

PROJECT COMPONENTS

·

4,000-ROOM CITYCENTER RESORT AND CASINO

·

400-ROOM MANDARIN ORIENTAL HOTEL/RESIDENCES

·

1,500-UNIT VDARA CONDO/HOTEL TOWER

·

TWIN, 335-UNIT VEER LUXURY CONDO TOWERS

·

500,000 SQUARE FEET OF RETAIL AND ENTERTAINMENT SPACE

·

225,000 SQUARE FEET OF CONVENTION AND MEETING SPACE

·

900,000 SQUARE FEET FOR BACK-OF-HOUSE OPERATIONS

·

2,000-SEAT THEATER

·

70,000-SQUARE-FOOT SPA

·

7,500-CAR PARKING GARAGE (subject to Exhibit B)

·

FIRE STATION (subject to Exhibit B)

·

PEOPLE MOVERS (subject to Exhibit B)

·

ON-SITE POWER PLANT (subject to Exhibit B)

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

ANCILLARY AGREEMENTS

The Project is a significant mixed use development and is adjacent to additional
properties owned by various Affiliates of MGM. There are a number of
interdependencies between the Project or components thereof and such other
properties of MGM Affiliates, including the relationships identified below.

Effective Agreements

The following agreements have been prepared and entered into by the Members and
the appropriate Affiliate(s) of MGM in order to address the various rights and
obligations between the parties thereto with respect to the subject matters
listed below:

Agreement Respecting Bellagio Employee Garage: the improvement commonly referred
to as the Bellagio Employee Garage is not a part of the Project Assets, but it
provides parking spaces for the hotel condominium commonly referred to as Vdara,
which hotel condominium is a part of the Project Assets. That certain
Declaration of Vdara Easements and Covenants by and between Bellagio, LLC, a
Nevada limited liability company (“Bellagio”) and CityCenter Land, LLC, a Nevada
limited liability company dated as of November 15, 2007, and as amended by that
certain First Amendment to Declaration of Vdara Easements and Covenants by and
between Bellagio LLC, a Nevada limited liability company and CityCenter Land,
LLC, a Nevada limited liability company dated as March 26, 2009, addresses the
various rights and obligations of the Company and the MGM Affiliate respecting
the Bellagio Employee Garage.

Agreement Respecting Frank Sinatra Garage: the multi-story parking structure
(the “Frank Sinatra Garage”) is a part of the Project located south of Harmon,
north of Rue de Monte Carlo and east of Frank Sinatra Drive and provides parking
to employees of the casino resort and other elements of the Project in addition
to guests and employees of Monte Carlo, a resort casino owned by an Affiliate of
MGM and not a part of the Project. That certain Frank Sinatra Parking and Access
Easement Agreement by and between CityCenter Land, LLC, a Nevada limited
liability company, and Victoria Partners, a Nevada general partnership dated as
of March 26, 2009, addresses the various rights and obligations of the Company
and the MGM Affiliate respecting the Frank Sinatra Garage.

Agreement Respecting Use of Intellectual Property Included and Not Included in
Project Assets: as part of the Project Assets, the Company will own all
trademarks and trade names created by MGM Parent and its Affiliates specifically
for the Project, and will have the right to use in connection with the Project,
at no cost to the Company, certain trademarks and trade names and other
intellectual property not owned by the Company (e.g., the trade name ‘MGM’). In
connection with the foregoing, CityCenter Land, LLC acquired certain
intellectual property rights pursuant to that certain Assignment of Intellectual
property by and among Project CC, LLC, a Nevada limited liability company, MGM
Parent, a Delaware corporation and CityCenter Land, LLC, a Nevada limited
liability company, dated as of November 15, 2007. CityCenter Land, LLC,
concurrently entered into that certain License Agreement dated as of November
15, 2007, with a number of its Affiliates in furtherance of developing the
Project.

Joint Roadway Agreement: the Monte Carlo parcel and the ARIA parcel are both
subject to a reciprocal easement that establishes a joint roadway for vehicular
and pedestrian use and grants Licensee, as defined below, an easement to the
parking area. That certain Reciprocal Easement Agreement for Joint Roadway dated
as of March 26, 2009 (the “Reciprocal Easement”) by and between CityCenter Land,
LLC, a Nevada limited liability company, and Victoria Partners, a Nevada general
partnership addresses the various rights and obligations of the Company and the
MGM Affiliate respecting the joint roadway and parking area.

Irrevocable, Non-Exclusive License Agreement: The Reciprocal Easement described
above provides Victoria Partners with an easement to use the parking area, and
the parties have entered into an agreement to expand the permitted uses for the
Reciprocal Easement for the purposes of facilitating entertainment and other
attractions in the area. That certain Irrevocable, Non-Exclusive License
Agreement by and between ARIA Resort & Hotel Holdings, LLC, a Nevada limited
liability company, and Victoria Partners, a Nevada general partnership dated as
of July 2, 2012, addresses the various rights and obligations of the Company and
the MGM Affiliate respecting the parking easement area.

Central Plant Agreement: as part of the Project, the Company has developed a
central plant which will provide energy services to the Project, including
thermal energy, heating, cooling, fire alarm and monitoring services. In
addition, the Central Plant will have the capacity to provide its services to
presently existing or future improvements belonging to MGM Affiliates. That
certain Central Plant Services Agreement by and between CityCenter Land, LLC, a
Nevada limited liability company, CityCenter Harmon Hotel Holdings, LLC, a
Nevada limited liability company, ARIA Resorts & Casino Holdings, LLC, a Nevada
limited liability company, CityCenter Luxury Residences Unit Owners Association,
a Nevada nonprofit corporation, CityCenter Boutique Hotel holdings, LLC, a
Nevada limited liability company, CityCenter Vdara Condo Hotel Holdings, LLC, a
Nevada limited liability company and Veer Towers Unit Owners Association, a
Nevada nonprofit corporation addresses the various rights and obligations of the
Company and the MGM Affiliate respecting the services provided by the Central
Plant.

 

 

 

--------------------------------------------------------------------------------

 

Central Plant Excess Capacity Agreement: The central plant may have the excess
capacity beyond the needs of the Project, and the Company will first offer for
sale to MGM any such additional energy capacity. That certain Central Plant
Excess Capacity Agreement by and between CityCenter Land, LLC, a Nevada limited
liability company, and MGM Parent, a Delaware corporation dated as of November
16, 2007, addresses the various rights and obligations of the Company and the
MGM Affiliate respecting the excess energy capacity produced by the Project.

Agreement Respecting People Mover: the Project includes an automated people
mover system (the “APM”) which traverses real estate that is both part of the
Project and real estate that is owned by Bellagio and Monte Carlo and not a part
of the Project. The services of the APM are utilized by each of the Project,
Monte Carlo and Bellagio. That certain Declaration of APM Easements, Covenants
and Conditions by and between CityCenter Land, LLC, a Nevada limited liability
company, and Bellagio, LLC, a Nevada limited liability company and Victoria
Partners, a Nevada general partnership dated as of December 1, 2009 (the
“Declaration”) addresses the various rights and obligations of the Company and
the MGM Affiliate respecting the APM. CityCenter Land, LLC’s rights and
obligations under the Declaration were assigned to Aria Resort & Casino
Holdings, LLC, a Nevada limited liability company, pursuant to that certain
Assignment dated as of January 7, 2010.

Frank Sinatra Utility Easement: Bellagio, CityCenter Land, LLC and Victoria
Partners share an easement allowing access and maintenance of water, sewer, gas,
electrical and other utility improvements. That certain Reciprocal Easement and
Access Agreement by and between Bellagio, LLC, a Nevada limited liability
company, CityCenter Land, LLC, a Nevada limited liability company, and Victoria
Partners, a Nevada general partnership dated as of March 26, 2009, as amended by
that certain First Amendment to Frank Sinatra Garage Parking and Access Easement
Agreement, dated as of October 1, 2014, addresses the various rights and
obligations of the Company and the MGM Affiliate respecting the utility
easement.

Agreement Respecting Time Share Usage of Corporate Aircraft: the Company entered
into a time share arrangement for use of corporate aircraft. That certain Time
Sharing Agreement by and between Mandalay Resort Group, a Nevada corporation and
CityCenter Land, LLC, a Nevada limited liability company dated as of August 22,
2012, as amended by that certain First Amendment to Time Sharing Agreement dated
as of August 22, 2012, addresses the various rights and obligations of the
Company and the MGM Affiliate respecting the aircraft time sharing arrangement.

Utility Easement: Bellagio and CityCenter Land, LLC share an easement allowing
access and maintenance of water, sewer, electrical, IT, and other improvements.
That certain Easement Agreement between Bellagio, LLC, a Nevada Limited
Liability Company and CityCenter Land, LLC, a Nevada Limited Liability Company
executed as of March 26, 2009, addresses the rights and obligations of Bellagio
and CityCenter respecting the utility easement.

New York New York Central Plant Services Agreement and New York New York Central
Plant Easement and Letter Agreement: That certain Central Plant Services
Agreement by and between CityCenter Land, LLC, a Nevada limited liability
company and New York-New York Hotel & Casino, LLC, a Nevada limited liability
company dated July 1, 2015 addressing the various rights and obligations of
CityCenter Land, LLC and New York-New York Hotel & Casino, LLC respecting the
services provided by the Central Plant to New York-New York along with that
certain letter agreement between CityCenter Land, LLC and New York-New York
Hotel & Casino, LLC dated October 1, 2015 concerning related charges and that
Certain Central Plant Easement Agreement for New York-New York dated July 1,
2015 by and among CityCenter Land, LLC, a Nevada limited liability company,
Victoria Partners, a Nevada general partnership, Park District Holdings, LLC, a
Nevada limited liability company, Arena Land Holdings, LLC, a Nevada limited
liability company ,New York-New York Hotel & Casino, LLC, a Nevada limited
liability company, and ARIA Resort & Casino Holdings, LLC, a Nevada limited
liability company for the installation and maintenance of equipment and lines
associated with the provision of central plant services to New York-New York.

Exhibit B

Page 2

--------------------------------------------------------------------------------

 

Approved Agreements

The following agreements are currently being negotiated by the Members and the
appropriate Affiliate(s) of MGM in order to address the various rights and
obligations between the parties thereto with respect to the subject matters
listed below:

Agreement Respecting Triangle Parcel: Bellagio, LLC, a Nevada limited liability
company, formerly owned real estate west of Frank Sinatra Drive (the “Triangle
Parcel”) upon which a substation is being constructed to serve the Project and
other properties. The Triangle Parcel has been subdivided and conveyed to Nevada
Power Company pursuant to that certain Real Property Agreement and Escrow
Instructions by and between Bellagio, LLC, a Nevada limited liability company;
CityCenter Land, LLC, a Nevada limited liability company; Nevada Power Company,
a Nevada corporation d/b/a NV Energy; and Nevada Title Company, a Nevada
corporation dated as of December 8, 2008, along with that certain Grant of
Easement and Agreement and Grant of Easements and Declaration of Covenants and
Restrictions attached as Exhibits “A” and “B” respectively. Bellagio, LLC is
currently in the process of conveying the remainder of the Triangle Parcel to
CityCenter Land, LLC. The appropriate agreements for such conveyance are being
finalized.

Arena and Park District Plant Services Agreement and Arena and Park District
Central Plan Easement and Letter Agreement, as Approved by the Company’s Board
of Directors in the resolutions dated September 17, 2015.

Monte Carlo Plant Services Agreement and Monte Carlo Central Plan Easement and
Letter Agreement, as Approved by the Company’s Board of Directors in the
resolutions dated September 17, 2015.

 

 

 

Exhibit B

Page 3

--------------------------------------------------------------------------------

 

EXHIBIT C

PARTIAL DESCRIPTION OF PROJECT ASSETS

(i) Owned real estate on which Vdara, Veer Towers, Crystals, Mandarin Hotel and
Residences, the Resort Casino and the Central Plant serving the same are being
contributed, as well as the Harmon Hotel site, including all construction
progress on such land;

(ii) All construction contracts, architect agreements, design contracts and
related agreements for the design, development and construction of CityCenter;

(iii) All intellectual property owned by MGM or its Affiliates and developed
exclusively for CityCenter, including “Vdara,” “Crystals,” and “Veer Towers”;

(iv) All inventory and personal property which is reflected in the Construction
Budget;

(v) All artwork purchased pursuant to the Art Consulting Agreement for
CityCenter; and

(vi) All permits, licenses and approvals obtained by MGM or its Affiliates for
the development and construction of CityCenter.

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT D

OPERATIONS MANAGEMENT AGREEMENTS

·

Hotel and Casino Operations and Hotel Assets Management Agreement among Project
CC, LLC, CityCenter Hotel & Casino, LLC, MGM Parent, and CityCenter Land, LLC
for CityCenter Las Vegas, Nevada dated November 15, 2007 as amended by (i)
Amendment No. 1 to Hotel and Casino Operations and Hotel Assets Management
Agreement dated April 29, 2009 and (ii) the Letter Agreement

·

Retail Management Agreement among Project CC, LLC, The Crystals at CityCenter
Management, LLC, MGM Parent, and CityCenter Holdings, LLC for CityCenter Las
Vegas, Nevada dated November 15, 2007 as amended by (i) Amendment No. 1 to
Retail Management Agreement dated April 29, 2009 and (ii) the Letter Agreement

·

Condo-Hotel Operations Management Agreement among Vdara Condo Hotel, LLC and
CityCenter Vdara Development, LLC for CityCenter Las Vegas, Nevada dated
November 15, 2007 as amended by (i) Amendment No. 1 to Condo-Hotel Operations
Management Agreement dated April 29, 2009 and (ii) the Letter Agreement

 

--------------------------------------------------------------------------------

 

EXHIBIT E

GROSS ASSET VALUE/CAPITAL CONTRIBUTIONS

Gross Asset Value of the Project Assets on the date of MGM’s Initial Capital
Contribution to the Company: $5.385 billion

Capital Account and Unit ownership following contribution of Project Assets by
MGM and cash by IW at the Closing Date:

 

 

Capital Account

Units

MGM

$2.692 billion

50

IW

$2.692 billion

50

 

 

--------------------------------------------------------------------------------

 

EXHIBIT F

INTENTIONALLY OMITTED

 

--------------------------------------------------------------------------------

 

EXHIBIT G

REPRESENTATIVES OF THE BOARD OF DIRECTORS

Representatives Appointed by MGM:

·

Corey Sanders

·

James J. Murren

·

Robert H. Baldwin

Representatives Appointed by IW:

·

Chris O’Donnell

·

William Grounds

·

H.E. Hamad Mubarak Mohd Buamim

 

--------------------------------------------------------------------------------

 

EXHIBIT H

MATERIAL COMPETITORS

“Material Competitors” means Wynn Resorts Ltd., Las Vegas Sands Corp., and
Harrah’s Entertainment, Inc. and their successors and assigns and their
respective Affiliates.

 

--------------------------------------------------------------------------------

 

EXHIBIT I

CONSTRUCTION BUDGET

CITYCENTER HOLDINGS, LLC

PROJECT BUDGET

AS OF APRIL 29, 2009

 

DESCRIPTION

($ in Thousands)

 

REVISED PROJECT
BUDGET

GMP CONSTRUCTION COSTS

 

 

 

Aria Tower

 

$

1,293,710

Aria Podium

 

 

1,296,029

Convention Center

 

 

495,185

Showroom

 

 

171,780

Sinatra Garage

 

 

151,559

Block A Infrastructure

 

 

49,411

Vdara

 

 

602,673

Central Plant

 

 

89,691

Site Utilities

 

 

106,267

Block B Infrastructure

 

 

91,711

Mandarin Oriental

 

 

602,511

Garage #5

 

 

105,716

Harmon

 

 

227,823

Crystals & Garage #6

 

 

441,141

Block C Infrastructure

 

 

75,936

Demolition

 

 

10,738

Block C Excavation

 

 

25,673

Veer

 

 

370,720

Total GMP Construction Costs

 

$

6,208,276

OTHER HARD COSTS

 

 

 

Adjustments, Other Costs & Reimbursements

 

$

101,537

Design

 

 

446,098

Project Administration

 

 

96,550

Tishman Fees

 

 

80,178

3rd Party Inspection, QA/QC, Site Security & Temp Power

 

 

80,063

Permits & Utility Connection Fees

 

 

63,651

FF&E

 

 

321,292

Total Other Hard Costs

 

$

1,189,369

SOFT COSTS

 

 

 

OS&E

 

$

294,821

Preopening

 

 

148,862

Tenant Allowances

 

 

90,988

Insurance & Legal Fees

 

 

49,866

Art

 

 

36,304

Real Estate Taxes

 

 

52,215

Retail & CC Development Agreement Fees

 

 

26,371

LEED Sales Tax Exemption

 

 

(103,640)

Total Soft Costs

 

$

595,786

OTHER SOFT COSTS

 

 

 

Financing Costs and Debt Service (4)

 

$

266,089

Penthouse Fitout Costs

 

 

33,907

Condominium Selling Expenses

 

 

142,210

Operating Cash

 

 

50,000

Owner Contingency

 

 

-

Total Other Soft Costs

 

$

492,207

TOTAL PROJECT BUDGET

 

$

8,485,638

 

--------------------------------------------------------------------------------

 

EXHIBIT J

BENCHMARKING DATA PRESENTED AT THE MAY 2010 MEETING OF BOARD OF

DIRECTORS

 

--------------------------------------------------------------------------------

 

SCHEDULE 1.11

ACTUAL PRE-CLOSING RESIDENTIAL PROCEEDS: $197 million

 

--------------------------------------------------------------------------------

 

SCHEDULE 3.2

INITIAL CAPITAL CONTRIBUTIONS

MGM’s Initial Capital Contribution

 

·

On November 15, 2007, Mirage Resorts contributed the Project Assets to the
Company

 

·

On November 15, 2007, Mirage Resorts contributed $245.951 million to the Company
in connection with pre-financing construction costs (excluding capitalized
interest)

IW’s Initial Capital Contribution

 

·

On November 15, 2007, Dubai World contributed $2.961 billion to the Company

 

·

On November 15, 2007, Dubai World contributed $245.951 million to the Company in
connection with pre-financing construction costs (excluding capitalized
interest) [Note: This $245.951 million is also captured in the $2.961 billion
described above]

 

--------------------------------------------------------------------------------

 

SCHEDULE 6.1

INITIAL DISTRIBUTION: $2.469 billion [Note: This figure is computed after
deducting $245.951 million for the Mirage Resorts contribution in connection
with Pre-Financing Construction Costs]

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

Page

ARTICLE 1 THE COMPANY

2

 

Section 1.1

Organization.

 

2

 

Section 1.2

Name.

 

2

 

Section 1.3

Place of Business.

 

2

 

Section 1.4

Business of the Company

 

2

 

Section 1.5

Purposes Limited.

 

2

 

Section 1.6

No Payments of Individual Obligations.

 

2

 

Section 1.7

Statutory Compliance

 

2

 

Section 1.8

Title to Property.

 

2

 

Section 1.9

Duration.

 

2

 

Section 1.10

Conduct of Business Through Single Purpose Entities.

 

2

 

Section 1.11

Definitions

 

2

ARTICLE 2 THE MEMBERS

10

 

Section 2.1

Identification.

 

10

 

Section 2.2

Services of Members.

 

11

 

Section 2.3

Reimbursement and Fees.

 

11

 

Section 2.4

Transactions with Affiliates.

 

11

 

Section 2.5

Liability of the Members; Indemnification.

 

11

ARTICLE 3 CAPITAL CONTRIBUTIONS; LOANS; CAPITAL ACCOUNTS

12

 

Section 3.1

Issuance of Units.

 

12

 

Section 3.2

Initial Capital Contributions.

 

12

 

Section 3.3

Additional Capital Contributions.

 

12

 

Section 3.4

Letters of Credit.

 

12

 

Section 3.5

Failure to Make a Capital Contribution.

 

13

 

Section 3.6

Additional Remedies for Failure to Make an Additional Capital Contribution.

 

15

 

Section 3.7

Capital Accounts.

 

15

 

Section 3.8

Return of Capital.

 

16

 

Section 3.9

Gross Asset Value.

 

16

 

Section 3.10

Completion Guaranty

 

16

ARTICLE 4 COVENANTS

17

 

Section 4.1

Intentionally Omitted.

 

17

 

Section 4.2

Licensing.

 

17

 

Section 4.3

Ancillary Agreements.

 

18

 

Section 4.4

FAA Determination Letters.

 

18

 

Section 4.5

Intentionally Omitted.

 

18

 

Section 4.6

People Mover Construction Obligation.

 

18

 

Section 4.7

Income Tax on Residential Units.

 

19

ARTICLE 5 ALLOCATION OF PROFITS AND LOSSES

19

 

Section 5.1

Allocation of Profits and Losses.

 

19

 

Section 5.2

Minimum Gain Chargeback Allocation Provisions.

 

20

 

Section 5.3

Qualified Income Offset.

 

20

 

Section 5.4

Nonrecourse Deductions.

 

20

 

Section 5.5

Curative Allocations.

 

20

 

Section 5.6

Limitation on Losses.

 

20

 

Section 5.7

Section 704(c) Tax Allocations.

 

21

 

Section 5.8

Allocations Between Transferor and Transferee.

 

21

 

Section 5.9

Regulations Interpretation.

 

21

ARTICLE 6 NON-LIQUIDATING DISTRIBUTIONS .

21

 

Section 6.1

Initial Distribution.

 

21

 

Section 6.2

Tax Distribution.

 

21

 

Section 6.3

Distributable Cash.

 

22

 

Section 6.4

Distribution of Distributable Cash.

 

22

ARTICLE 7 ACCOUNTING AND RECORDS; CAPITAL BUDGETS

22

 

Section 7.1

Books and Records.

 

22

 

Section 7.2

Reports

 

22

 

Section 7.3

Tax Returns.

 

23

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

 

Section 7.4

Tax Matters Partner

 

23

 

Section 7.5

Fiscal Year.

 

23

 

Section 7.6

Bank Accounts.

 

23

 

Section 7.7

Tax Elections.

 

23

 

Section 7.8

Business Plan and Budgets.

 

24

 

Section 7.9

Ownership Ledger.

 

25

ARTICLE 8 CONFIDENTIALITY; INTELLECTUAL PROPERTY

26

 

Section 8.1

Confidential Treatment of Information.

 

26

 

Section 8.2

Intellectual Property.

 

26

ARTICLE 9 MANAGEMENT

26

 

Section 9.1

General.

 

26

 

Section 9.2

Management by Managing Member.

 

27

 

Section 9.3

Exclusive Powers of the Board of Directors.

 

27

 

Section 9.4

Replacement of Managing Member.

 

30

 

Section 9.5

IW Special Representative.

 

30

ARTICLE 10 REPRESENTATIONS AND WARRANTIES

31

 

Section 10.1

MGM

 

31

 

Section 10.2

IW.

 

31

 

Section 10.3

Brokers.

 

32

ARTICLE 11 TRANSFER OF UNITS

32

 

Section 11.1

Restrictions on Transfers.

 

32

 

Section 11.2

Permitted Transfers.

 

32

 

Section 11.3

Conditions to Transfers.

 

33

 

Section 11.4

Prohibited Transfers.

 

33

 

Section 11.5

Distributions and Allocations in Respect of Transferred Units.

 

34

 

Section 11.6

Right of First Offer.

 

34

 

Section 11.7

Indirect Transfers.

 

35

 

Section 11.8

Tag-Along Rights

 

35

ARTICLE 12 GAMING LAWS

35

 

Section 12.1

Qualifications.

 

35

ARTICLE 13 EVENTS OF DEFAULT

36

 

Section 13.1

Events of Default.

 

36

 

Section 13.2

Remedies upon Default.

 

36

 

Section 13.3

Indemnification.

 

37

 

Section 13.4

Buy Out on Default.

 

37

ARTICLE 14 DISSOLUTION AND LIQUIDATION

37

 

Section 14.1

Events of Dissolution.

 

37

 

Section 14.2

Members’ Consent to Continue Business.

 

38

 

Section 14.3

Dissolution and Liquidation.

 

38

 

Section 14.4

Notice of Dissolution.

 

38

 

Section 14.5

Disassociation.

 

38

ARTICLE 15 MISCELLANEOUS PROVISIONS

39

 

Section 15.1

Waiver of Partition and Covenant Not to Withdraw.

 

39

 

Section 15.2

Additional Agreements.

 

39

 

Section 15.3

Notices.

 

39

 

Section 15.4

Amendments.

 

39

 

Section 15.5

Successors and Assigns.

 

39

 

Section 15.6

Time.

 

40

 

Section 15.7

Severability.

 

40

 

Section 15.8

Counterparts.

 

40

 

Section 15.9

Attorneys’ Fees and Other Costs.

 

40

 

Section 15.10

Entire Agreement.

 

40

 

Section 15.11

Further Assurances

 

40

 

Section 15.12

Headings; Interpretation

 

40

 

Section 15.13

Exhibits.

 

40

 

Section 15.14

Approvals and Consents.

 

40

 

Section 15.15

Estoppels.

 

40

-ii-

--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

 

Section 15.16

Compliance with Laws and Contractual Obligations.

 

40

 

Section 15.17

Remedies Cumulative.

 

40

 

Section 15.18

Waiver.

 

41

 

Section 15.19

Governing Law and Choice of Forum.

 

41

 

Section 15.20

Survival of Indemnification Obligations.

 

41

 

Section 15.21

Limited Liability.

 

41

 

Section 15.22

Sovereign Immunity Waiver.

 

41

 

Section 15.23

Member Enforcement.

 

41

 

Section 15.24

Release of Dubai World.

 

42

 

Section 15.25

Release of Mirage Resorts.

 

42

 

Section 15.26

WAIVER OF TRIAL BY JURY.

 

42

 

Exhibit A

 

Project Components

Exhibit B

 

Ancillary Agreements

Exhibit C

 

Partial Description of Project Assets

Exhibit D

 

Operations Management Agreements

Exhibit E

 

Gross Asset Value/Capital Contributions

Exhibit F

 

Intentionally Omitted

Exhibit G

 

Representatives of the Board Of Directors

Exhibit H

 

Material Competitors

Exhibit I

 

Construction Budget

Exhibit J

 

Benchmarking Data Presented at the May 2010 Meeting of Board of Directors

Schedule 1.11

 

Actual Pre-Closing Residential Proceeds

Schedule 3.2

 

Initial Capital Contributions

Schedule 6.1

 

Initial Distribution

 

-iii-